 Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 1 of 76 PageID 2175



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

SOUTHWEST AIRLINES CO.,                        §
                                               §
       Plaintiff,                              §
                                               §
v.                                             §         Civil Action No. 3:21-cv-00098-E
                                               §
KIWI.COM, INC. and                             §
KIWI.COM S.R.O.,                               §
                                               §
       Defendants.                             §


     PLAINTIFF SOUTHWEST AIRLINES CO.’S SECOND AMENDED COMPLAINT


       Southwest Airlines Co. (“Southwest” or “Plaintiff”) files this Second Amended Complaint

against Kiwi.com, Inc. and Kiwi.com s.r.o. (collectively, “Kiwi” or “Defendants”) and shows as

follows:

                                        NATURE OF ACTION

       1.      Just over 50 years since its first flights in 1971, Southwest Airlines has grown to

become one of the most-flown airlines in the United States. In peak travel seasons during 2019,

Southwest operated more than 4,000 daily departures among a network of more than 100

destinations in the United States and 10 additional countries. In 2020, Southwest added service to

new destinations in Hawaii, Florida, Colorado, and has added service to more U.S. cities

throughout 2021. Southwest prides itself on offering customer-friendly policies, including its

unique “Bags Fly Free” policy (each customer can check two bags for free, subject to weight and

size limits) and its “No Change Fees” policy (Southwest does not charge fees to change or cancel

flights, though fare differences may apply).




                                                1
    Case 3:21-cv-00098-E Document 101 Filed 09/22/21               Page 2 of 76 PageID 2176



         2.      Through its website at www.Southwest.com and its mobile application available

via the Apple app store and Google Play app store (the “Southwest Website” or “Southwest.com”),

Southwest offers its customers low-fare flights, along with providing ticket information,

reservation details, and additional booking options for Southwest flights and ancillary services.

         3.      Southwest maintains the exclusive online distribution rights to sell Southwest

tickets to the general public through the Southwest Website and does not allow online travel

agencies (“OTAs”) to sell Southwest flights without express written approval. Southwest has long

controlled access to the Southwest Website and, in doing so, prevents OTAs or travel websites

from unauthorized sale of flights. Among other things, the Terms & Conditions for use of the

Southwest Website expressly prohibit any attempts to “page scrape” flight data and any use of the

Southwest Website “for any commercial purpose” without authorization from Southwest. 1

         4.      In the past, Southwest has successfully prosecuted actions and obtained injunctions

against website operators or OTAs attempting to scrape data from the Southwest Website for

commercial purposes without authorization by Southwest. See, e.g., Southwest Airlines Co. v.

Farechase, Inc., 318 F. Supp. 2d 435 (N.D. Tex. 2004); Southwest Airlines Co. v. BoardFirst,

L.L.C., No. 3:06-CV-0891-B, 2007 WL 4823761, at *4-11 (N.D. Tex. Sept. 12, 2007); Southwest

Airlines Co. v. Infare Solutions A/S, no. 3:10-cv-01674-M (N.D. Tex. 2010); Southwest Airlines

Co v. Checkinsooner.com, LLC, 3:10-cv-01512-K (N.D. Tex. 2010).

         5.      Kiwi operates an OTA business at Kiwi.com that has engaged in repeated, unlawful

activity on the Southwest Website, and ignored a series of cease-and-desist demands from

Southwest. Kiwi’s unlawful conduct includes:




1
    A true and correct copy of the Terms & Conditions is attached as Exhibit A.


                                                  2
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 3 of 76 PageID 2177



       a. Page Scraping: Kiwi has knowingly violated the Terms & Conditions through its

            unauthorized scraping of flight and pricing data from the Southwest Website;

       b. Unauthorized Sale: Kiwi has knowingly violated the Southwest Terms &

            Conditions by selling Southwest tickets without approval from Southwest and

            therefore has engaged in unauthorized commercial activity;

       c. Unauthorized Services: Kiwi has knowingly violated the Southwest Terms &

            Conditions by charging certain “service fees” that are not otherwise charged by

            Southwest;

       d. Trademark Infringement: Kiwi has knowingly violated Southwest’s registered

            trademarks by displaying, among other things, Southwest’s famous “Heart” logo

            on the Kiwi website;

       e. Unauthorized Access: Kiwi has violated federal and state law by continuing to

            access the Southwest Website without authorization from Southwest;

       f. Unfair and Deceptive Practices: Kiwi has violated federal law by engaging in

            unfair and deceptive practices in connection with the sale of airline tickets,

            including (i) selling Southwest flights without permission; (ii) failing to identify

            the carrier when advertising Southwest flights; (iii) adding its own service fees to

            the price of Southwest flights; (iv) misrepresenting Southwest’s policies in an effort

            to bilk customers into purchasing ancillary services from Kiwi, such as customer

            service and checked bags, that are free with the purchase of Southwest flights;

            (v) failing to issue refunds to customers for cancellations on Southwest flights; and

       g.   Hidden City Tickets: Kiwi has promoted and offered “hidden city” tickets,

            meaning that the passenger’s intended final destination is not the ticketed final




                                              3
    Case 3:21-cv-00098-E Document 101 Filed 09/22/21              Page 4 of 76 PageID 2178



              destination, but rather an intermediate or connecting city. 2 This booking practice is

              a violation of Southwest’s Contract of Carriage. It negatively impacts Southwest’s

              operations and causes problems (i) with checked baggage because Southwest must

              check baggage to the ticketed, final destination, yet the customer intends to end

              their trip in the connecting city; (ii) for operational employees and flight crews

              trying to locate connecting customers that are listed on the connecting flight’s

              manifest; and (iii) trying to locate connecting customers which leads to flight delays

              that negatively impacts other passengers and disrupts Southwest flight schedules

              and on-time performance metrics. Southwest has recently suffered multiple

              reportable flight delays caused by Kiwi’s unauthorized sales of “hidden city”

              flights.

        6.    Kiwi’s conduct is unlawful, deceptive, and harmful to Southwest’s customers

because Kiwi misrepresents Southwest’s policies and charges unsuspecting customers fees for

things that are free on the Southwest Website. Such conduct not only harms the consumers, but

also Southwest by eroding consumer goodwill, tarnishing and diluting Southwest’s brand and

trademarks, and commercializing Southwest’s proprietary information without authorization.

        7.    On multiple occasions since 2018, Southwest has sent Kiwi written cease-and-

desist demands in emails and letters—sent to Kiwi’s chief legal counsel and to Kiwi’s registered

agents in the United States—demanding that Kiwi stop this unlawful conduct. 3 Southwest



2
  As an illustrative example, a passenger purchases a ticket from Los Angeles to New York with a
connection in Las Vegas, but does not travel beyond Las Vegas. These are also known as “buy
long/fly short” itineraries.
3
 A true and correct copy of an email chain with cease-and-desist emails to Kiwi dated September
17, 2018, and August 28, 2019, is attached as Exhibit B, and a true and correct copy of a cease-
and-desist letter to Kiwi dated December 11, 2020, is attached as Exhibit C.


                                                4
    Case 3:21-cv-00098-E Document 101 Filed 09/22/21               Page 5 of 76 PageID 2179



specifically referenced the Terms & Conditions for use of the Southwest Website and even

attached a copy of the Term & Conditions, pointing out examples of why Kiwi’s conduct was

unlawful, improper, and a violation of Southwest’s legal rights.

        8.     Kiwi received the cease-and-desist notices and responded to them with emails

seeking to form a business relationship with Southwest. 4 Although Southwest made it very clear

that it has no interest in forming a business relationship with Kiwi and that Kiwi should

immediately cease and desist its ongoing unlawful, deceptive, and harmful conduct, Kiwi has

ignored those demands. Instead, Kiwi has provided Southwest reports detailing its commercial use

of the Southwest Website through a purported Kiwi account representative. 5

        9.     In late November 2020, Southwest began to receive reports (from its employees)

and complaints (from its customers) about problems and challenges presented by tickets purchased

through Kiwi which included (i) customers calling Southwest’s Customer Relations department

because they had not received a refund on flights purchased through Kiwi (even through records

showed a refund was issued to the purchaser, Kiwi); and (ii) operational disruptions caused by

Kiwi’s sales of “hidden city” flights.

        10.    Southwest sent a final cease-and-desist letter to Kiwi on December 11, 2020, but

Kiwi failed and refused to cease its unlawful conduct. Accordingly, Southwest filed this suit to

enjoin Kiwi’s unauthorized access to the Southwest Website, to stop the misuse and infringement

of Southwest’s registered trademarks, and to recover damages for Kiwi’s unauthorized activities.




4
 A true and correct copy of an email response from Kiwi dated September 11, 2019, is attached
as Exhibit D.
5
 A true and correct copy of an email from Kiwi to Southwest dated July 14, 2020, is attached as
Exhibit E.


                                                5
    Case 3:21-cv-00098-E Document 101 Filed 09/22/21               Page 6 of 76 PageID 2180



        11.    Since filing this lawsuit, Southwest has implemented self-help security measures in

an effort to stop Kiwi’s activities, but Kiwi has continued to hack the Southwest Website, republish

Southwest fares and flight schedules, and sell Southwest flights without permission in violation of

federal law and the Terms & Conditions.

        12.    Southwest recently discovered that Kiwi is now (according to Kiwi) obtaining

Southwest flight and fare data from third parties, including at least one Global Distribution System

(“GDS”) company and at least one ARC travel agency. 6

                                             THE PARTIES

        13.    Southwest Airlines is a Texas corporation with its principal place of business

located at 2702 Love Field Drive, Dallas, Texas 75235.

        14.    Defendant Kiwi.com, Inc. is a Delaware corporation with its principal place of

business at 1209 Orange Street, Wilmington, Delaware 19801. Kiwi.com, Inc. already has

appeared in this lawsuit.

        15.    Defendant Kiwi.com, s.r.o. is a Czechoslovakian limited liability company

identifying its address as Palachovo náměstí 4, 625 00 Brno, Czech Republic. Kiwi.com s.r.o.

already has appeared in this lawsuit.

                                    JURISDICTION AND VENUE

        16.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338

because Southwest asserts claims arising under 18 U.S.C. § 1030 and 15 U.S.C. §§ 1114, 1116,

1117, and 1125 of the Lanham Act. This Court has supplemental and pendent jurisdiction over the

related state law claims pursuant to 28 U.S.C. § 1367.




6
 The investigation regarding this matter is ongoing, and Southwest has a pending motion to compel
a full, complete, and current answer to Interrogatory No. 3 [Doc. 95].


                                                 6
    Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 7 of 76 PageID 2181



          17.     In connection with its unauthorized republication of Southwest fares and flight

schedules and its unauthorized sales of Southwest flights and services, Kiwi is accessing

Southwest’s computer systems located in Texas and in this District without authorization,

bypassing Southwest’s security systems intended to block automated traffic and bots from using

the Southwest Website, and hacking the Southwest application program interface (“API”) 7 that is

accessible only through the Southwest Website—all in violation of the Terms & Conditions for

use of the Southwest Website. In its original Complaint, Southwest provided notice that Kiwi’s

scraping and hacking activities involve Southwest servers in this District. Southwest submitted

sworn evidence of this fact in other pleadings. 8 And Kiwi has acknowledged that, if true, such

conduct justifies venue in this District. With knowledge of these facts, Kiwi has continued to

scrape, hack, and use Southwest information via activities directed at servers located in Dallas.

          18.     This Court has jurisdiction over Kiwi and all of Southwest’s claims pursuant to the

Terms & Conditions for use of the Southwest Website, which provide as follows:

          Forum Selection
          These Terms and the relationship between you and Southwest shall be
          governed by the laws of the State of Texas without regard to any conflict of
          law provisions. You agree to the personal and exclusive jurisdiction of the
          courts located within Dallas, TX. You hereby consent to the exclusive
          jurisdiction and venue of the State and Federal courts in Dallas, Texas in all
          disputes. You agree and understand that you will not bring against the
          Southwest Parties any class action lawsuit related to your access to, dealings
          with, or use of the Service. 9




7
  API is an interface used to programmatically access an application through a set of routines,
protocols, and other tools for building software applications. The purpose of using an API is to
access an application without using the standard user interface.
8
    See [D.I. 30] at 3.
9
    Ex. A, Terms & Conditions at 3 (emphasis in original).


                                                   7
 Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 8 of 76 PageID 2182



       19.     The forum selection clause applies to “all disputes,” which includes Southwest’s

Lanham Act and unjust enrichment claims. Moreover, Southwest’s claims arise out of Kiwi’s

“access to, deadlines with, or use” of Southwest’s website.

       20.     Under the Terms & Conditions, Kiwi also agreed that:

       [A]ny transactions carried out through the Sites will be deemed to take place in the
       State of Texas, United States of America, regardless of the jurisdiction where [it]
       may be located or reside...

       21.     In addition to consenting to this Court’s jurisdiction by using the Southwest

Website and purchasing tickets directly from Southwest (even after receiving multiple cease and

desist notices), Kiwi has committed torts in this District, breached a contract in this District,

violated Texas statutory law in this District, and systematically conducts business in this District.

Kiwi has also purposefully availed itself of the forum by soliciting business from Texas residents

and purposefully directing its actions towards Texas, including by offering and selling flights in

Texas, soliciting business from Texas residents, and soliciting business from Southwest’s

commercial and marketing leadership at its headquarters in Dallas, Texas.

       22.     For example, Kiwi’s website offers and sells Southwest flights to airports to ten

(10) Texas cities, including: Dallas (DAL), Houston (HOU), Austin (AUS), San Antonio (SAT),

El Paso (ELP), Midland/Odessa (MAF), Lubbock (LBB), Amarillo (AMA), Harlingen (HLG), and

Corpus Christi (CRP) (collectively, “Texas Airports”).

       23.     Kiwi has purchased tickets directly from Southwest’s Website and then resold those

flights to over 170,000 customers. In connection with the purchase of those Southwest flights,

Kiwi interacts with Southwest computer systems located in Texas and in this District. In

connection with the resale of those Southwest flights, Kiwi is selling the services of Southwest, a

Texas company with its base of operations in this District. Kiwi has derived millions of dollars in




                                                 8
 Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 9 of 76 PageID 2183



revenues and profits from such contacts with Texas and can reasonably anticipate being hailed into

court in Texas to answer for its actions.

       24.     Kiwi has sold more than 19,000 Southwest tickets with an origin or destination at

one of the Texas Airports.

       25.     Kiwi has sold more than 1,400 Southwest reservations (for more than 1,800

passengers) that include a billing zip code in Texas.

       26.      The injuries Kiwi inflicts on Southwest are felt in this District, and Kiwi knew that

serious harmful effects from its conduct would occur here.

       27.     Kiwi’s unlawful conduct causes customer confusion in this District.

       28.     When a Texas user visits Kiwi.com, Kiwi.com s.r.o. sends targeted promotional

emails like the one below asking, “Do you often fly to and from Dallas? Simply enter the name of

the city you most commonly fly from, and help us improve our service by sending you the best

deals on flights from there straight to your inbox. Easy!” The email is sent by Kiwi.com s.r.o. 10




10
  Upon information and belief, this is done by collecting user email address and by using website
“cookies” that identify and track the user’s location.


                                                 9
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 10 of 76 PageID 2184




       29.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the claims

asserted in this action arose in this District and a substantial part of the activities, conduct and

damages have occurred in Texas. During all relevant times, Kiwi repeatedly, knowingly and

intentionally accessed without Southwest’s authorization Southwest servers located in this

District. Additionally, as quoted above, pursuant to the Terms & Conditions quoted above, Kiwi

consented to exclusive jurisdiction of courts in Dallas, Texas for all disputes relating to the use of

the Southwest Website.

       30.     Venue is proper under 28 U.S.C. § 1391(c)(3) as to Kiwi.com s.r.o. because it is a

foreign entity not a resident of the United States that may be sued in any district.




                                                 10
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 11 of 76 PageID 2185



         31.     The Court already has determined that it has jurisdiction over Kiwi and that venue

is proper in this District [D.I. 16 and 89].

                               FACTS GIVING RISE TO THIS ACTION

         Southwest’s Operation and Website

         32.     Since its first flight in June 1971, Southwest has provided affordable flights to

business and leisure passengers for almost 50 years. Southwest became the nation’s largest

domestic air carrier in 2003 and, with its domestic-focused network, it continues to be one of the

most-flown airlines in the United States. In peak travel seasons during 2019, Southwest operated

more than 4,000 daily departures among a network of more than 100 destinations in the United

States and 10 additional countries.

         33.     In the highly competitive airline industry, Southwest has been successful in large

measure because of Southwest’s commitment to customer service and consumer loyalty, including

its well-known promises of fares with “no hidden fees” and “no change fees” (though fare

differences may apply).

         34.     Southwest owns and operates the Southwest Website. Southwest also maintains the

exclusive online distribution rights to sell Southwest tickets to the general public through the

Southwest Website and does not allow OTAs to sell Southwest flights without express written

approval. Southwest has long prevented website operators, OTAs, and travel applications from

selling its flights and the Terms & Conditions for the Southwest Website include a list of Restricted

Activities that prohibit attempts to “page scrape” or using the Southwest Website “for any

commercial purpose” without permission from Southwest. 11 Such restrictions are permitted under




11
     See Ex. A, Terms & Conditions at 2.


                                                 11
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                    Page 12 of 76 PageID 2186



federal law. 12 Southwest’s fares and flight schedules are proprietary. Although they are published

openly on the internet, they are subject to specific use restrictions and may not be republished or

used for commercial purposes without Southwest’s express permission.

       35.      To protect the security of its website and ensure normal operations, Southwest

makes its website and the proprietary contents available for consumers’ use subject to the Terms

& Conditions. An interactive link on each page of the Southwest Website, including the homepage,

references the Terms & Conditions.

       36.      Because use of the Southwest Website constitutes acceptance of the Terms &

Conditions, the Terms & Conditions constitutes a valid and enforceable contract between

Southwest and those who access the website. Since 2018, Southwest has sent multiple cease and

desist letters to Kiwi, pointing out and explaining Kiwi’s violations of the Terms & Conditions,

yet Kiwi has continued its unlawful conduct, including page-scraping flight data and other

activities that violate the Terms & Conditions.

       37.      The Terms & Conditions for use of the Southwest Website specifically prohibit,

among other things, the following user conduct:

             a. Use of the Southwest Website to “copy, display, distribute, publish, re-post,

                reproduce, re-use, sell, transmit or use the Service or Company Information to

                create a derivative work;”



12
   See 14 C.F.R. § 256.6 (“Nothing in this section requires an air carrier, foreign air carrier, or
ticket agent to allow a system to access its internal computer reservation system or to permit
‘screen scraping’ or ‘content scraping’ of its Web site; nor does it require an air carrier or foreign
air carrier to permit the marketing or sale of the carrier’s services through any ticket agent or other
carrier’s system. ‘Screen scraping’ as used in this paragraph refers to a process whereby a company
uses computer software techniques to extract information from other companies’ Web sites
without permission from the company operating the targeted Web site.”). To the extent that any
common law right to scrape “publicly available” data exists, this section preempts it.


                                                  12
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                       Page 13 of 76 PageID 2187



                b. Use of the Southwest Website or Company Information “for any commercial

                   purpose, with the exception of authorized Southwest travel agents/agencies;”

                c. Engaging in any activity in connection with the Southwest Website or Company

                   Information that is “fraudulent, unlawful, false or misleading . . . .;”

                d. Attempts to “harvest any information from the [Southwest Website];”

                e. Attempts to “infringe any intellectual property or other right of any third party;”

                f. Use of the Southwest Website “to make any speculative, fraudulent, or false

                   reservation or any reservation in anticipation of demand;” and

                g. “[U]se [of] any deep-link, page-scrape, robot, crawl, index, spider, macro

                   programs, Internet agent, or other automatic device, program, algorithm or

                   methodology which does the same things to use, access, copy, acquire information,

                   . . . search, generate searches, or monitor any portion of the [Southwest Website]

                   or Company Information[.]” 13

          38.      The Terms & Conditions also provide that, by accessing the Southwest Website,

“you also agree you will not use the [Southwest Website] for or in connection with offering any

third party product or service not authorized by Southwest.” 14

          Southwest’s Registered Trademarks

          39.      Southwest is the owner of, among other things, the federal trademark registrations

listed below (hereinafter collectively referred to as the “Southwest Marks”): 15



13
     See Ex. A, Terms & Conditions at 2.
14
     See id.
15
   True and correct copies of the registrations certificates for the Southwest Marks are available
free of charge from the USPTO’s Trademark Electronic Search System (TESS) database available
at https://www.uspto.gov/trademarks-application-process/search-trademark-database.


                                                     13
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                     Page 14 of 76 PageID 2188



Trademark      Date                  Services                                       No.

SOUTHWEST      Registered:           (Int’l Class: 39)                              Reg. No.:
AIRLINES       Dec. 8, 1992          transportation services; namely,               1,738,670
                                     transportation of cargo and passengers by
                                     air


SOUTHWEST      Registered:           (Int’l Class: 39)                              Reg. No.:
               Aug. 15, 2006         Transportation of passengers and/or goods      3,129,737
                                     by air


               Registered            (Int’l Class: 35)                              Reg. No.:
               September 8, 2015     providing electronic on-line information       4,806,962
               Int'l Class: 35       services, namely, the provision of
               First Use:            advertisements and business information
               September 8, 2014     in respect of travel, tourism and
               Filed: October 1,     entertainment through a computer
               2014                  database; advertising services and
                                     promotion services by data
                                     communications for service providers in
                                     the travel industry; on-line direct
                                     electronic marketing services and
                                     advertising services for service providers
                                     in the travel industry; providing online
                                     information to others, namely,
                                     advertisements and solicitations


               Registered July 7,    (Int’l Class: 16)                              Reg. No.:
               2015                  printed matter, namely, publications,          4,768,717
               Int'l Class: 16       magazines, and books all featuring
               First Use:            information about the airline and travel
               September 8, 2014     industry
               Filed: December 1,
               2014


               Registered April      (Int’l Class: 39)                              Reg. No.:
               14, 2015              air transportation of passengers and           4,720,322
               Int'l Class: 39       freight; air transportation services
               First Use:            featuring a frequent flyer bonus program;
               September 8, 2014     airline transportation services; delivery of
               Filed: September 8,   goods by air; freight transportation by air;
               2014                  making reservations and bookings for
                                     transportation; making transportation
                                     bookings and reservations for others by
                                     means of a website; on-line transportation
                                     reservation and travel ticket reservation
                                     services; online transportation reservation
                                     services; providing a website featuring
                                     information in the field of air
                                     transportation; providing automated



                                                14
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                    Page 15 of 76 PageID 2189



Trademark      Date                 Services                                      No.

                                    check-in and ticketing services for air
                                    travelers; transport by aircraft; transport
                                    by air; transport of passengers; transport
                                    of persons and goods; transportation of
                                    passengers and/or goods by air; travel
                                    agency services, namely, making
                                    reservations and bookings for
                                    transportation


               Registered April     (Int’l Class: 09)                             Reg. No.:
               21, 2015             computer application software for mobile      4,723,791
               Int'l Class: 09      phones, namely, software for delivery of
               First Use:           personalized travel information; computer
               September 8, 2014    e-commerce software to allow users to
               Filed: September     perform electronic business transactions
               22, 2014             via a global computer network; computer
                                    software for the delivery of personalized
                                    travel information that may be
                                    downloaded from a global computer
                                    network; downloadable mobile
                                    applications for providing personalized
                                    travel information namely flight check-in,
                                    flight status, and flight and car rental
                                    information and services; downloadable
                                    software in the nature of a mobile
                                    application for the delivery of
                                    personalized travel information


               Registered April     (Int’l Class: 43)                             Reg. No.:
               21, 2015             making hotel reservations for others;         4,723,789
               Int'l Class: 43      providing a website featuring information
               First Use:           in the field of hotels and temporary
               September 8, 2014    accommodations for travelers; providing
               Filed: September     personalized information about hotels and
               22, 2014             temporary accommodations for travel via
                                    the internet


               Registered January   (Int’l Class: 41)                             Reg. No.:
               26, 2016             providing information on entertainment,       4,892,223
               Int'l Class: 41      sporting, and cultural events and venues,
               First Use:           amusements parks, tourist attractions, and
               September 8, 2014    recreational activities; ticket reservation
               Filed: May 22,       and booking services for entertainment,
               2015                 sporting, and cultural events and venues,
                                    amusement parks, tourist attractions, and
                                    recreational services




                                               15
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 16 of 76 PageID 2190



       40.     Southwest spends substantial time, money, and effort advertising and promoting its

products and services using its trademarks throughout the United States. The Southwest Marks

provide Southwest with the exclusive right to use the registered marks in connection with air

transportation and other travel services, as well as the right to exclude third parties from

unauthorized use of the marks. Through years of nationwide and continuous use and

advertisement, Southwest has established enormous goodwill with respect to these marks, and they

are Southwest’s valuable intellectual property. The Southwest Marks have become famous,

distinctive and well known, and the public accepts the marks as indicative that Southwest is the

source of those services.

       Kiwi’s Wrongful, Unauthorized, and Misleading Conduct

       41.     Upon information and belief, both Kiwi.com s.r.o. and Kiwi.com, Inc. control and

direct Kiwi.com. Kiwi operates a travel website that offers, among other things, airline flights and

itineraries on many U.S.-based airlines. Kiwi.com s.r.o. has not disputed that it controls and directs

Kiwi.com.

       42.     In connection with these services, Kiwi knowingly and intentionally targets the

Southwest Website to harvest Southwest’s flight and fare information for its own commercial

benefit and without Southwest’s authorization. Kiwi uses Southwest’s information in a manner

that is fraudulent, false or misleading, and that violates the Terms & Conditions of the Southwest

Website.

       43.     On information and belief, Kiwi sold approximately 170,000 Southwest tickets

between 2017 and the first quarter of 2021.




                                                 16
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 17 of 76 PageID 2191



       44.    When reselling Southwest tickets, Kiwi acknowledges that purchases are subject to

Southwest’s Terms & Conditions, stating: “All services provided by Southwest Airlines are subject

to their Terms and Conditions. More information is available on their website.”




       45.    Kiwi’s Terms and Conditions state that “a Selected Carrier’s terms and conditions

and conditions of carriage will apply to Your contractual relationship with the Selected Carrier

and that You must make Yourself aware of such terms and conditions as well as conditions of

carriage before the Service Agreement is concluded and You complete the Booking.”




                                               17
Case 3:21-cv-00098-E Document 101 Filed 09/22/21               Page 18 of 76 PageID 2192




       46.    After receiving complaints from consumers who booked Southwest flights through

the Kiwi website, and upon visiting the Kiwi.com website, Southwest discovered Kiwi’s infringing

use of Southwest’s famous “heart” trademark, as circled in the Kiwi website screenshot below:




       47.    Kiwi’s use of the Southwest Marks to identify and sell flights on Southwest

negatively impacts Southwest’s reputation. For example, booking on Kiwi.com is more expensive

than booking on the Southwest Website because Kiwi charges additional fees. Thus, Kiwi is not



                                              18
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 19 of 76 PageID 2193



merely scraping data and republishing it; Kiwi is improperly extracting data from the Southwest

Website and trading on Southwest’s reputation for having no hidden fees.

       48.     Southwest has received significant complaints and inquiries from customers who

purchased Southwest flights from Kiwi. These complaints include that Kiwi is (i) selling

Southwest flights without permission; (ii) failing to identify the carrier when advertising

Southwest flights; (iii) adding its own service fees to the price of Southwest flights;

(iv) misrepresenting Southwest’s policies in an effort to bilk customers into purchasing ancillary

services from Kiwi, such as customer service and checked bags, that are free with the purchase of

Southwest flights; (v) failing to issue refunds to customers for cancellations on Southwest flights

even after Southwest refunded the credit card used by Kiwi to purchase the ticket; (vi) not

providing customers with notices about schedule changes or delays; (vii) not allowing customers

to change or cancel reservations; (viii) misrepresenting checked bag policies and baggage fees

charged by Kiwi; and (ix) leading customers to mistakenly believe that Kiwi is Southwest’s

authorized agent and blaming Southwest for Kiwi’s conduct.

       49.     The challenges and problems with customers not receiving refunds and not

receiving timely communications increased during the COVID pandemic because many flights

and reservations were cancelled and changed. Those circumstances (i.e., cancelled flights, delayed

flights, or rescheduled flights) necessitate the timely communication of information to customers

and issuance of refunds in many cases. Kiwi’s unauthorized sales of Southwest flights interfere

with Southwest’s ability to issue timely communications and refunds to customers because Kiwi

uses its own email addresses and credit cards (not the customer’s) when booking the flights, thus

preventing Southwest from directly communicating with customers and directly issuing refunds to




                                                19
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 20 of 76 PageID 2194



customers. In many cases, the customer blames Southwest for the issue, even though Kiwi is the

direct cause of the problem.

       Kiwi Inflates Fares and Charges Service Fees That Are Not Collected By Southwest

       50.     Kiwi does not identify the flight prices or additional charges in a transparent or

straightforward manner. By way of example and comparison, the Southwest Website shows a total

price of $395.97 for a round-trip, non-stop flight from Dallas, Texas (DAL) to Savannah, Georgia

(SAV) with an outbound flight on March 13, 2021 and a return flight on March 20, 2021 (the

“Dallas-Savannah Flight”):




       51.     But Kiwi inflates the price of the Dallas-Savannah Flight to $414 by adding a

“Service Fee” or “Other Fees” of about $18 to the actual ticket price:




                                                20
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 21 of 76 PageID 2195




         52.     Kiwi also promises an “Automatic flight check-in,” which violates the Terms &

Conditions on the Southwest Website because “online check-in providers may not use Southwest

web pages to check-in customers online or attempt to obtain for them a boarding pass in any certain

boarding group.” 16 Moreover, on information and belief, Kiwi does not actually provide customers

with an automatic flight check-in service, despite promising it.

         53.     Kiwi also misrepresents that Southwest fares purchased through Kiwi.com are

nonrefundable or subject to change fees, which is not true because Southwest’s fare policies have

“No Change Fees” (though fare differences may apply); and tickets are always refundable (i.e.,

Business Select or Anytime fares) or reusable as travel credit (i.e., Wanna Get Away fares). In the

example below, Kiwi falsely represents that the fare for the Dallas-Savannah Flight (which Kiwi

upcharges from $395.97 to $413.46) is nonrefundable (which is not true) and further misrepresents

that (a) the “Saver Ticket” (for $413.64) is not eligible for a refund; (b) rebooking would cost the

price of a new ticket; and (c) there would be limited customer support. Each of those statements is

false or misleading, as Kiwi upcharges the price of a Southwest flight by more than $200 for




16
     See Ex. A, Terms & Conditions at 2.


                                                21
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 22 of 76 PageID 2196



“services” and rebooking options even though Southwest has a “No Change Fees” policy

(Southwest does not charge fees to change or cancel flights, though fare differences may apply).




       54.     On the next page of the booking path, Kiwi again misrepresents Southwest’s ticket

policies by indicating a customer would need to pay an additional $24.55 for “Premium Services”

to get email support or avoid fees for other services. In effect, Kiwi is seeking to further increase

the price of a Southwest flight by an additional $24.55 for “services” that are not otherwise

collected by Southwest because it does not charge any fees for email support or customer service.




                                                 22
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 23 of 76 PageID 2197




       55.     Kiwi also proposes undesirable and inefficient routes and connections without

adequate disclosure to customers of potential issues with such routes. For example, the below route

proposes a one-hour flight from Burbank to Oakland with an almost eight-hour bus ride to return

to Burbank.




                                                23
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 24 of 76 PageID 2198



       56.     These and other unlawful, deceptive, and harmful practices by Kiwi deliver inferior

service, cause customers to incur hidden fees, and directly contradict Southwest’s policies, all of

which harms Southwest’s reputation and customer goodwill.

       Kiwi Refuses to Stop its Wrongful Conduct

       57.     Beginning in 2018, Southwest sent a series of cease-and-desist letters to Kiwi

demanding that it stop selling Southwest flights and displaying its trademark logos. These letters

also emphasized Kiwi’s violations of Southwest’s Terms & Conditions.

       58.     For example, in August 2018, Southwest sent a cease-and-desist notice to Kiwi that

(a) provided actual knowledge of the Terms & Conditions; and (b) notified Kiwi that it was

violating the Terms & Conditions through, among other things, its unauthorized web scraping

activity and offering a third-party product or service not authorized or approved by Southwest.

       59.     However, Kiwi continued to violate the Terms & Conditions through the display of

Southwest Marks, scraping fare data from the Southwest Website, and engaging in the

unauthorized sale of Southwest flights.

       60.     On information and belief, on or about June 3, 2019, the U.S.-based investment

firm General Atlantic made a strategic investment in Kiwi. A press release from Kiwi included a

quote from Tanzeen Syed (a Managing Director at General Atlantic) who said: “In just six years,

[Kiwi’s CEO] Oliver and the Kiwi.com team have profitably built one of the most disruptive and

transformative technology platforms in the large and fragmented online travel industry.”

       61.     On August 28, 2019, Southwest sent yet another cease-and-desist notice to the

Chief Legal Officer of Kiwi that again (a) provided additional notice of the Terms & Conditions;

and (b) notified Kiwi that it was violating the Terms & Conditions through, among other things,

its unauthorized web scraping activity and offering a third-party product or service not authorized




                                                24
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 25 of 76 PageID 2199



or approved by Southwest. Among other things, Southwest explained to the Chief Legal Officer

of Kiwi that (a) Southwest provided prior written notice to Kiwi of its trademark infringement and

violations of the Terms & Conditions; (b) Southwest never granted Kiwi permission to publish

Southwest’s fare data; and (c) Southwest has successfully pursued claims against other companies

to cease similar unlawful conduct with respect to unauthorized use of the Southwest Marks and/or

the Southwest Website. Southwest again demanded that Kiwi immediately cease and desist from

(a) extracting Southwest’s flight and fare information from the Southwest Website and its

proprietary servers or websites; (b) publishing Southwest fare information on the Kiwi.com

website, through its mobile applications or elsewhere; and (c) use of Southwest Marks, including

the famous “Heart” logo, in violation of U.S. trademark law.

       62.     On September 11, 2019, Kiwi’s Senior Business Development Manager Slavomir

Mucha sent an email to a Southwest attorney (at Southwest’s headquarters in Dallas, Texas) and

acknowledged receipt of the August 2019 cease-and-desist notice. Kiwi then proposed to

Southwest’s employees in Dallas that Kiwi would like to “discuss the options of a direct co-

operation” and referenced prior business discussions with Southwest.

       63.     On October 5, 2019, Southwest responded and made clear that Southwest had “no

interest in a partnership with Kiwi” and that Kiwi should immediately stop scraping data from

Southwest.com because it violates the Terms & Conditions of use of the website and immediately

stop using the Southwest Marks for commercial purposes because it violates Southwest’s

trademark rights. Despite multiple cease-and-desist notices, Kiwi continued its practice of

unlawfully using Southwest’s data and marks for its own commercial purposes without permission

in violation of the Terms & Conditions of use of the Southwest Website.




                                               25
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 26 of 76 PageID 2200



       64.     On July 14, 2020, a Kiwi manager, Pedro Gutierrez Kardum, sent a LinkedIn

request to a Southwest Vice President whose profile lists his location as Dallas, Texas.

       65.     On July 14, 2020, the Kiwi Manager, Pedro Gutierrez Kardum (whose title is

Business Development Manager – Americas), sent an email to a Southwest Vice President and

other Southwest leaders (at the company’s headquarters in Dallas, Texas) to “explore further

cooperation” and attached a sales report showing Southwest ticket sales on Kiwi.com. The report

showed that between 2019 and the first half of 2020, Kiwi had generated €13,960,021 (equivalent

to more than $17 million) in revenue from the improper and unauthorized sale of Southwest flights.

       66.     On July 28, 2020, Kiwi’s Pedro Gutierrez Kardum sent a calendar invitation to

schedule a call with a Southwest Marketing employee (based in Dallas, Texas). On July 30, 2020,

the Southwest Marketing employee spoke on the phone with Kiwi’s Pedro Gutierrez Kardum.

During this July 30th call, on behalf of Kiwi, Kardum explained that he handles accounts for U.S.

airlines and, in response, the Southwest Marketing employee: (a) explained Southwest’s business

model and distribution philosophy for the Southwest Website; (b) explained Southwest’s prior

history in sending cease and desist letters to Kiwi; (c) made clear that Southwest did not authorize

scraping of the Southwest Website; and (d) requested that Kiwi remove Southwest’s content and

brand logos from the Kiwi.com website. On behalf of Kiwi, Kardum indicated that he would raise

these issues with Kiwi’s leadership; however, Kardum also said that it was unlikely that Kiwi’s

leadership would comply with Southwest’s demands.

       67.     On December 11, 2020, Southwest sent a final cease-and-desist letter to Kiwi’s

registered agent in Delaware, Kiwi’s registered agent in Florida, Kiwi’s Chief Legal Officer,

Kiwi’s CEO, a Kiwi Board Member (a General Atlantic employee), and a General Counsel for

General Atlantic to once again (a) provide additional notice of the Terms & Conditions; and




                                                26
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 27 of 76 PageID 2201



(b) notify Kiwi that it was violating the Terms & Conditions through, among other things, its

unauthorized web scraping activity and offering a third party product or service not authorized or

approved by Southwest. Southwest attached copies of its prior cease-and-desist notices, as well as

a copy of the Terms & Conditions, and once again explained to Kiwi, through its executives and

US-based registered agent, that: (a) Southwest has previously sent letters to Kiwi notifying the

company of trademark infringement and violations of the Terms & Conditions; (b) Southwest has

not granted Kiwi access or permission to publish Southwest’s fare data; (c) Southwest has

successfully pursued claims against other companies to cease similar unlawful conduct with

respect to unauthorized use of the Southwest Marks and/or the Southwest Website. See, e.g.,

Southwest Airlines Co. v. Farechase, Inc., 318 F. Supp. 2d 435 (N.D. Tex. 2004). Southwest again

demanded that Kiwi immediately cease and desist (1) extracting Southwest’s flight and fare

information from the Southwest Website and its proprietary servers or websites; (2) publishing

Southwest fare information on the Kiwi.com website, through its mobile applications or elsewhere;

and (3) using the Southwest Marks, including the “Heart” logo, in violation of U.S. trademark law.

       68.     For many months, between 2018 and 2020, several Southwest departments have

dedicated company time and resources to investigate Kiwi’s website and its unauthorized access

of the Southwest Website. Even after this lawsuit was filed, Southwest’s investigation related to

Kiwi’s unauthorized sale of Southwest flights has continued throughout 2021 and remains

ongoing.

       69.     In late 2020, as Southwest tried to recover from the crippling effects of the COVID-

19 pandemic, its leadership teams were flooded with complaints from its frontline employees (i.e.,

customer service and ground operations) about problems caused by Kiwi’s unauthorized sales of

Southwest flights. During the ensuing investigation, Southwest learned that Kiwi was cheating




                                                27
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 28 of 76 PageID 2202



customers on refunds, advertising disruptive “hidden city” flights that cause operational delays,

and engaging in unfair and deceptive practices. Kiwi’s conduct violates the Southwest Website

Terms & Conditions and federal law, 17 and causes irreparable harm to Southwest’s business,

reputation, and its brand.

       70.     The impact of Kiwi’s misconduct changed in late 2020, when Southwest leadership

began receiving escalated reports from ground operations and customer service personnel about

angry customers not receiving refunds and disruptive “hidden-city” flights. The reports in late

2020 had a common theme: they arose from bookings through Kiwi.com. Southwest’s ensuing

investigation revealed that Kiwi was causing other problems like (i) fraudulent and deceptive

advertisements; (ii) customer confusion; (iii) customer communication problems from Southwest

not having customer contact information; (iv) flight delays and misrouted baggage due to “hidden

city” flights where Kiwi misrepresents the travel itinerary when selling the ticket; and (v) strains

on ground operations and customer service personnel. 18

       71.     Kiwi’s activities are causing dilution of the quality of the famous Southwest Marks

and other harm to Southwest, its business reputation, and goodwill for which Southwest has no

adequate remedy at law.

       72.     Kiwi’s activities are likely to cause, and have caused, confusion. Kiwi’s conduct is

misleading and deceiving to the public and is likely to lead (and has led) the public to wrongly




17
  See 49 U.S.C. § 41712(a) (prohibiting any such “unfair or deceptive practice or an unfair method
of competition in air transportation or the sale of air transportation.”); 14 C.F.R. § 256.6 (allowing
carriers to restrict sales of flights).
18
  See [D.I. 19-1] at Ex. D, Obrenic Decl. ¶¶ 11-28 (App. 432-34); [D.I. 19-1] at Ex. D-2 to D-17,
Recent Records of Problems with Kiwi Hidden City Fares (App. 449-93); [D.I. 33-3] at Ex. H,
Shaw Decl. ¶¶ 3-18 (App. 578-583); [D.I. 33-5] at Ex. I, Hartsfield Decl. ¶¶ 2-6 (App. 645-46).


                                                 28
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 29 of 76 PageID 2203



conclude that the goods and services offered by Kiwi originate with, are sponsored by, and/or are

authorized by Southwest—all to the damage and harm to Southwest and the public.

       Kiwi’s Promotion and Offering of Hidden City Flights Are Not Permitted by
       Southwest.

       73.     Southwest’s operational employees have reported that Southwest travelers that

book through Kiwi.com are often traveling on “hidden city” fares which occurs when a passenger’s

intended final destination is not the final arrival city on his or her itinerary, but rather an

intermediate or connecting city. In its simplest form, a passenger purchases a ticket from City 1

to City 2 to City 3, but does not travel beyond City 2.

       74.     Kiwi’s website makes hidden city fares available on its website and also promotes

a hidden city fare as one of its “Ultimate Travel Hacks.” This booking practice, however, is a

violation of Southwest’s Contract of Carriage which details “Prohibited Booking Practices” within

Section 2(a)(2) as prohibiting “[p]urchasing a Ticket without intending to fly all flights to gain

lower fares (hidden cities).” 19 By promoting prohibited forms of travel on Kiwi.com, Kiwi has

induced breach of Southwest’s Terms & Conditions and/or Contract of Carriage.

       75.     The practice of hidden city flights is prohibited by most commercial airlines

because of logistical, operational, and public safety concerns. The hidden city fares negatively

impact Southwest’s operation because, for example, a flight crew or ground operations employee


19
   Southwest provides notice of the Contract of Carriage throughout the purchase path, among
other places on the Southwest Website, and also incorporates the Contract of Carriage as part of
the Terms & Conditions that provide: “[i]n some instances both these Terms [& Conditions] and
separate terms and conditions will apply, including . . . [being] subject to the terms & conditions
contained in Southwest’s Contract of Carriage.” Kiwi’s website also contains terms and conditions
explaining to Kiwi’s users in the “Service Agreement” (Article 2.1.2) that Kiwi’s services consist
of “[b]rokerage of the Contract of Carriage between You [the Kiwi user] and the Selected Carrier.”
Article 16 of Kiwi.com’s terms and conditions are labeled “Brokerage of the Contract of Carriage”
and explains: “We [Kiwi] are responsible primarily for brokering the Contract of Carriage between
You [Kiwi user] and a Selected Carrier.”


                                                29
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 30 of 76 PageID 2204



will attempt to locate a connecting passenger (or “through” passenger) for the final leg of the flight

– yet that passenger has ended his or her trip in the connecting city.      This practice negatively

affects Southwest’s ability to estimate passenger headcounts which causes disruptions at the

airport gate and also requires maintenance adjustments, such as variations in the amount of jet fuel

needed for each flight. It also leads to flight delays and disruptions that can negatively impact the

other passengers’ experience on the flight and, furthermore, causes disruption to Southwest’s flight

schedule and harm to Southwest’s other customers.

       76.     Kiwi’s promotion of hidden city flights also causes irreparable harm to Southwest’s

ability to obtain new customers. That is because when a passenger does not travel on the final leg

of the trip, that passenger removes a seat that could have been sold to a prospective Southwest

customer. That prospective Southwest customer may choose to travel on a different airline and,

therefore, Southwest would also likely lose the sales revenue for ancillary services, such as

EarlyBird Check-in, car rental deals, or hotel packages. Other disappointed customers may switch

away from Southwest to another airline if Southwest’s flights are “full.”

       Kiwi Continues to Hack API and Bypass Southwest’s Security Measures.

       77.     In October 2018, Southwest implemented a technology program to prevent and

block certain automated bot traffic from accessing the Southwest Website (the “October 2018 Bot

Block”), and one of the specific targets of this effort was to prevent and block Kiwi’s unauthorized

traffic on the Southwest Website. This was successful for a while until Kiwi developed other hacks.

       78.     In March 2019, Southwest implemented a revised version of its technology

program to prevent and block certain automated bot traffic on the Southwest Website and digital

platforms (the “March 2019 Bot Block”), and one of the specific targets of this effort was to




                                                 30
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 31 of 76 PageID 2205



prevent and block Kiwi’s unauthorized traffic on the Southwest Website. This was successful for

a while until Kiwi developed other hacks.

       79.     On January 17, 2020, Kiwi began using new methods to access the Southwest

Website and digital platforms. Immediately after, on January 17, 2020, Southwest implemented a

revised version of its technology program to prevent and block certain automated bot traffic on the

Southwest Website and digital platforms (the “January 2020 Bot Block”), and one of the specific

targets of this effort was to prevent and block Kiwi’s unauthorized traffic on the Southwest

Website and digital platforms. This was successful for a while until Kiwi developed other hacks.

       80.     Through the spring of 2020, Kiwi began using new methods to access the

Southwest Website and digital platforms. On July 6, 2020, Southwest implemented a revised

version of its technology program to prevent and block certain automated bot traffic on the

Southwest Website and digital platforms (the “July 2020 Bot Block”), and one of the specific

targets of this effort was to prevent and block Kiwi’s unauthorized traffic on the Southwest

Website and digital platforms. This was successful for a while until Kiwi developed other hacks.

       81.     In early February 2021, as Southwest’s investigation continued and Southwest’s

technology department learned more about Kiwi’s actions, Southwest implemented technical

measures to identify and monitor Kiwi’s automated access of the Southwest Website.

       82.     Before February 24, 2021, Southwest application logs and the automated bot

protection product showed that Kiwi was using automated web-scraping script to access the “front

end” of the Southwest Website and scrape data (“Front-End Scraping”). Kiwi’s “bots” accessed

the Southwest Website from the front end in the same way that an individual user does. The only

difference was that instead of physically clicking a mouse through the searching and booking

process (e.g., selecting the preferred flight and clicking purchase), the bots automated the process.




                                                 31
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 32 of 76 PageID 2206



When the automated bot purchased a ticket, the bot sent a “request” to purchase the flight to

Southwest’s HTML. The automated scripting still directly interacted with Southwest’s HTML.

The automated request that the bot sent to the Southwest Website was the same as if an individual

user had clicked “Purchase.”

        83.     On February 24, 2021, Southwest implemented a security measure that blocked

Kiwi’s Front-End Scraping (the “February 2021 Bot Block”). This was successful for a few weeks

until Kiwi developed other hacks.

        84.     Over the next few weeks, Southwest logs show that an individual user from Kiwi

manually accessed and purchased tickets through the front end of the Southwest Website.

Southwest determined the individual user(s) was from Kiwi because the transactions have specific

Kiwi domain email addresses associated with them. Kiwi apparently used these transactions to

study and reverse engineer hacks to the Southwest Website. When purchasing flights directly from

the front end of Southwest.com, Kiwi’s web browser directly interacted with and sent requests to

Southwest’s HTML as Kiwi proceeded through the booking process. Those transactions would

have required Kiwi to manually click the “Purchase” button on the Southwest Website, and

agreeing to the Terms & Conditions. During this time, Kiwi already was aware and on notice of

the Terms & Conditions from the prior cease-and-desist notices and from the filing and service of

this lawsuit.

        85.     Soon after the February 24th blocking measure, Kiwi began hacking Southwest’s

API at https://www.southwest.com/api/airbooking/v1/air-booking/page/air/booking/confirmation

with automated bots (referenced herein as “API Hacking”). After Kiwi determined how to bypass

Southwest’s automated bot detection, it attacked Southwest’s API with automated scripts and

continued to access, scrape, and republish Southwest data.




                                               32
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                 Page 33 of 76 PageID 2207



       86.     On April 5, 2021, Southwest implemented another measure to block Kiwi’s API

Hacking (the “April 5, 2021 Bot Block”). After implementing the April 5, 2021 Bot Block, Kiwi

developed another hack to bypass Southwest’s blocking technology.

       87.     On April 29, 2021, Southwest implemented another measure to block Kiwi’s bot

traffic and API Hacking (the “April 29, 2021 Bot Block”).

       88.     Kiwi has claimed in discovery responses that, following the April 29, 2021 Bot

Block, Kiwi began to access Southwest’s Company Information, including fare and flight data,

from a third-party GDS service, which Kiwi identified.

       89.     With each blocking measure Southwest implements, Kiwi continues to hack the

Southwest Website by changing the way it architects its automated scripts to access, scrape, and

republish data from the Southwest Website.

       Kiwi Causes Third Parties to Breach Their Contractual Obligations to Southwest.

       90.     Southwest has written agreements with GDS companies, including the GDS that

Kiwi identified as a source of Southwest’s Company Information. Under those agreements, the

GDS may not provide unauthorized OTAs (including Kiwi) with access, in any way, to

Southwest’s Company Information, including flight and fare data.

       91.     Upon investigation of Kiwi’s unauthorized access of its Company Information,

including flight and fare data, Southwest also identified an ARC agency that was listed on the

ticket reservations. ARC travel agencies are also not authorized to share or distribute Southwest’s

Company Information, including its flight and fare data, to unauthorized agencies like Kiwi.

       92.     On information and belief, Kiwi knows that those agreements preclude Kiwi’s

access to Southwest’s Company Information. By obtaining Southwest’s Company Information in




                                                33
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 34 of 76 PageID 2208



this way, Kiwi is causing or inducing those third parties (including GDS companies and/or ARC

agencies) to breach their contractual obligations to Southwest.

       93.      Kiwi’s tortious interference is part of a scheme to market and sell Southwest flights

at inflated prices and without authorization. This newly-discovered conduct continues to harm

Southwest’s customers, business, reputation, and its agreements with third parties.

                                          CAUSES OF ACTION

       COUNT ONE: Breach of Contract

       94.      Southwest repeats and realleges the allegations above as if fully set forth herein.

       95.      Use of the Southwest Website is governed by and subject to Southwest’s Terms

& Conditions.

       96.      At all relevant times, the main homepage for the Southwest Website and other

web pages have provided a link to the Terms & Conditions and alert users that “Use of the

Southwest websites and our Company Information constitutes acceptance of our Terms &

Conditions.” The Terms & Conditions constitutes a valid and enforceable agreement between

Southwest and Kiwi.

       97.      Through direct correspondence as early as 2018 and continuing through December

2020, Southwest further provided Kiwi with further actual notice of the Terms & Conditions,

including that Kiwi’s use of Southwest fare and pricing information without Southwest’s

authorization violated the Terms & Conditions.

       98.      Further, for each purchase, Kiwi acknowledged and accepted the Southwest

Website Terms & Conditions when purchasing the ticket.

       99.      Kiwi has regularly accessed the Southwest Website with knowledge of the Terms

& Conditions and its prohibitions. Despite Kiwi’s knowledge of the Terms & Conditions, Kiwi



                                                 34
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                    Page 35 of 76 PageID 2209



continues to this day to access the Southwest Website to, among other things, copy, aggregate,

display, distribute and/or make derivative use of the Southwest Website and its content.

       100.     Kiwi’s actions breach the provisions of the Terms & Conditions by at least the

following: (1) using the Southwest Website to copy, display, distribute, publish, re-post,

reproduce, re-use, sell, transmit or use Southwest’s Company Information to create a derivative

work, namely the fare and pricing information on Kiwi.com; (2) using Southwest’s Company

Information on fare and pricing for its own commercial gain; (3) engaging in an activity in

connection with Southwest’s Company Information (among other things, charging change fees)

that is fraudulent, unlawful, false or misleading; (4) harvesting information from the Southwest

Website; and (5) using one or more automatic device(s), program(s), algorithm(s) or

methodology(ies) to access, extract, and use information from the Southwest Website for, or in

connection with, offering services through Kiwi.com.

       101.     Kiwi’s continued breaches of the Terms & Conditions have damaged, and will

continue to damage, Southwest.

       COUNT TWO: Trademark Infringement under 15 U.S.C. § 1114

       102.     Southwest repeats and realleges the allegations above as if fully set forth herein.

       103.     The services for which Kiwi uses the Southwest Marks are identical and/or

substantially similar to services offered by Southwest.

       104.     Kiwi’s conduct—including its prominent use of Southwest’s protected “Heart”

mark in conjunction with promoting and re-selling Southwest’s flights—has caused and is likely

to cause confusion, or to cause mistake, or to deceive as to the affiliation, connection or association

of Kiwi with Southwest, or as to the origin, sponsorship or approval of Kiwi’s goods and services

by Southwest.



                                                  35
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                    Page 36 of 76 PageID 2210



       105.      The acts of Kiwi constitute infringement of one or more of the Southwest Marks in

violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114, as represented in U.S. Federal

Registration Nos. 1,738,670; 3,129,737; 4,806,962; 4,768,717; 4,720,322; 4,723,791; 3,027,789

and 4,892,223.

       106.      Southwest has suffered and will continue to suffer irreparable harm as a result of

Kiwi’s infringement of the Southwest Marks.

       107.      Southwest is entitled to monetary damages for Kiwi’s infringement.

       108.      Kiwi has acted with knowledge of Southwest’s ownership of the Southwest Marks

and with deliberate intention or willful blindness to unfairly benefit from the incalculable goodwill

symbolized by these marks. Kiwi has willfully infringed one or more of the Southwest Marks, and

the intentional nature of Kiwi’s actions makes this case exceptional under 15 U.S.C. § 1117(a).

       109.      Southwest has been, is now, and will be irreparably harmed by Kiwi’s infringement

and, unless enjoined by the Court pursuant to 15 U.S.C. § 1116, Kiwi will continue to infringe the

Southwest Marks.

       COUNT THREE:             False Designation of Origin and Unfair Competition under 15
       U.S.C. § 1125(a)

       110.      Southwest repeats and realleges the allegations above as if fully set forth herein.

       111.      Kiwi’s conduct has and is likely to cause confusion, or to cause mistake, or to

deceive as to the affiliation, connection or association of Kiwi with Southwest, or as to the origin,

sponsorship or approval of Kiwi’s goods and services by Southwest. For example, consumers

associate the “Heart” logo with Southwest, known for having “no change fees” (though fare

differences may apply) and “no hidden fees;” yet customers purchasing Southwest flights through

Kiwi are charged both.




                                                  36
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 37 of 76 PageID 2211



       112.    The acts of Kiwi constitute false designation of origin which is likely to cause and

have caused confusion in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       113.    The intentional nature of Kiwi’s actions entitles Southwest to recover profits,

damages, costs, and attorney’s fees under 15 U.S.C. § 1117(a).

       114.    Southwest has suffered and will continue to suffer irreparable harm as a result of

such false designation of origin by Kiwi and, unless enjoined by the Court pursuant to 15 U.S.C.

§ 1116, Kiwi will continue to misrepresent and mislead the public that its services are in some

manner connected with, sponsored by, affiliated with, related to, or approved by Southwest.

       COUNT FOUR: Dilution under 15 U.S.C. § 1125(c)

       115.    Southwest repeats and realleges the allegations above as if fully set forth herein.

       116.    Southwest is engaged in substantially exclusive use of the Southwest Marks.

       117.    The Southwest Marks are widely recognized by the consuming public of the United

States to indicate Southwest as the source of services provided.

       118.    The Southwest Marks have achieved fame under the relevant provisions of Lanham

Act.

       119.    Kiwi’s infringing use of the Southwest Marks occurred after the Southwest Marks

achieved such fame.

       120.    Kiwi has acted with knowledge of Southwest’s ownership of the Southwest Marks

and with deliberate intention or willful blindness to unfairly benefit from the incalculable goodwill

symbolized by these marks.

       121.    Kiwi’s conduct has and is likely to dilute the value of one or more of the Southwest

Marks. For example, consumers associate the “Heart” logo with Southwest, known for having “no




                                                 37
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 38 of 76 PageID 2212



change fees” (though fare differences may apply) and “no hidden fees;” yet customers purchasing

Southwest flights through Kiwi are charged both.

       122.    The acts of Kiwi constitute a dilution, including dilution by tarnishment, in

violation of Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

       123.    Kiwi’s intentional use of one or more of the Southwest Marks has caused the

Southwest Marks to lose the distinctive quality associated with Southwest’s exclusive use of the

Southwest Marks.

       124.    The acts of Kiwi have caused harm to the reputation of the Southwest Marks due

to the deceptive, poor quality, and nature of the services and products provided by Kiwi.

       125.    The intentional nature of Kiwi’s actions entitles Southwest to recover profits,

damages and costs, and attorney’s fees under 15 U.S.C. § 1117(a).

       126.    Southwest has suffered and will continue to suffer dilution of the Southwest Marks

as a result of such actions by Kiwi and, unless enjoined by the Court pursuant to 15 U.S.C. § 1116,

Kiwi will continue to dilute the Southwest Marks.

       COUNT FIVE: Computer Fraud and Abuse under 18 U.S.C. § 1030

       127.    Southwest repeats and realleges the allegations above as if fully set forth herein.

       128.    Southwest’s computers and servers are involved in interstate and foreign

commerce and communication, and are protected computers under 18 U.S.C. § 1030(e)(2).

       129.    Kiwi intentionally accessed Southwest’s protected computers or servers without

authorization or in excess of authorization as defined by Southwest’s Terms & Conditions and

thereby obtained information from Southwest’s protected computers or servers, including but not

limited to Southwest’s fares and pricing, in violation of 18 U.S.C. § 1030(a)(2).




                                                38
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 39 of 76 PageID 2213



       130.    Kiwi knowingly and with an intent to defraud accessed Southwest’s protected

computers and servers without authorization or in excess of authorization, and by means of this

access furthered the intended fraud and obtained valuable information from Southwest’s

computers and servers, including but not limited to Southwest’s fares and pricing, to obtain

something of value, in violation of 18 U.S.C. § 1030(a)(4).

       131.    Southwest has suffered damage and loss by reason of these violations, including,

without limitation, harm to Southwest’s content and programs, and expenses associated with

being forced to investigate the unauthorized access and abuse of its computers and servers, with

other losses and damage in an amount to be proven at trial, over $5,000 aggregated over a one-

year period.

       132.    In addition, Southwest has suffered and will continue to suffer irreparable harm

and its remedy at law is not itself adequate to compensate it for injuries inflicted by Kiwi.

Accordingly, Southwest is entitled to injunctive relief.

       COUNT SIX: Texas Harmful Access by Computer Act

       133.    Southwest repeats and realleges the allegations above as if fully set forth herein.

       134.    Kiwi knowingly accessed Southwest’s computers, computer network, and

computer systems in violation of Southwest’s Terms & Conditions.

       135.    Kiwi began hacking the Southwest API in early 2021.

       136.    Kiwi knowingly, and without Southwest’s consent, accessed Southwest’s

computers, computer network, and computer systems in violation of Texas Penal Code § 33.02

and Texas Civil Practice & Remedies Code § 143.001.

       137.    Southwest, and its property, has been and will continue to be damaged as the result

of Kiwi’s violations.



                                                39
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 40 of 76 PageID 2214



       138.    Pursuant to Texas Civil Practice & Remedies Code § 143.001, Kiwi’s knowing

and intentional violation of Texas Penal Code § 33.02 makes Kiwi liable for its harmful access

of Southwest’s computers, computer network, or computer system.

       139.    Southwest is seeking relief for Kiwi’s violations occurring within the statute of

limitations.

       140.    Southwest has suffered and will continue to suffer irreparable harm for which

there is no adequate remedy at law. Accordingly, Southwest is entitled to injunctive relief.

       COUNT SEVEN: Unjust Enrichment Under Texas Common Law

       141.    Southwest repeats and realleges the allegations above as if fully set forth herein.

       142.    In the alternative, Kiwi has been unjustly enriched by taking undue advantage of

Southwest’s fare information. Kiwi has benefitted from the use of Southwest’s proprietary

information and makes a profit from offering Southwest flights through its website. Without

authorization, Kiwi has taken undue advantage of Southwest’s fare information for its own

benefit in violation of the Lanham Act and federal and state computer fraud and access laws.

       143.    Southwest has been and continues to be injured by Kiwi’s unlawful acts and is

entitled to restitution and equitable damages under quasi-contract theories of recovery.

       COUNT EIGHT: Tortious Interference With Contract

       144.    Southwest repeats and realleges the allegations above as if fully set forth herein.

       145.    Southwest has contracts with third parties, including the GDS company and ARC

travel agency discussed herein, that allow those third parties to access Southwest flight and fare

data for certain limited purposes but which prohibit those third parties from providing or allowing

unauthorized agencies (such as Kiwi) to access Southwest’s flight and fare data. Such contracts

are subject to interference by Kiwi.



                                                40
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 41 of 76 PageID 2215



       146.     As detailed above, Kiwi’s sale of hidden city fares induces violations of

Southwest’s Contract of Carriage with those passengers.

       147.     Kiwi is willfully, knowingly, and intentionally interfering with Southwest’s

contracts with those third parties, including GDS companies, ARC travel agencies, and possibly

others (not yet disclosed by Kiwi), by obtaining Southwest flight and fare data from those third

parties, thereby causing those third parties to breach their contractual obligations to Southwest

and/or purposefully interfering with those third parties’ ability to perform their contractual

obligations and/or inducing those third parties to breach their contracts with Southwest.

       148.     Kiwi has carried out this tortious interference in furtherance of an unlawful

scheme to market and sell Southwest flights at inflated prices without authorization.

       149.     Kiwi’s conduct is unlawful, deceptive, misleading, and fraudulent as described

more fully above.

       150.     Kiwi’s conduct is harmful to Southwest’s customers, business, and reputation,

resulting in actual damages and losses proximately caused by Kiwi’s conduct, as described more

fully above.

       151.     Kiwi is liable to Southwest for damages and losses caused by its tortious

interference.

       152.     Kiwi should be required to disgorge any profits derived from its tortious

interference and unlawful scheme.

       153.     Kiwi should be required to pay Southwest punitive damages for its tortious

interference.

                                          ATTORNEYS’ FEES

       154.     Southwest repeats and realleges the allegations above as if fully set forth herein.




                                                 41
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                  Page 42 of 76 PageID 2216



       155.    Southwest was required to retain the undersigned’s services in the prosecution of

this claim. Pursuant to at least Texas Civil Practice & Remedies Code §§ 38.001 and 143.002,

Southwest seeks reasonable and necessary attorneys’ fees.

                            APPLICATION FOR INJUNCTIVE RELIEF

       156.    As set forth above, Kiwi’s actions in violation of the Lanham Act and Texas law

have caused, and are continuing to cause, substantial and irreparable damage to Southwest for

which there is no adequate remedy at law. Kiwi has improperly used and will continue to

improperly use the Southwest Marks unless this Court prevents it from doing so. Southwest will

continue to lose control over its own reputation and goodwill, and the public and consumers likely

will continue to be confused, misled, and deceived by the fact that Kiwi offers competing or related

services under the Southwest Marks. Southwest has a substantial likelihood of success on the

merits and is, therefore, entitled to an injunction preventing Kiwi’s continued infringement,

including an injunction against Kiwi’s continued use of the Southwest Marks.

       157.    Southwest requests that Kiwi, all companies owned or controlled by any of them

either directly or indirectly, their employees, representatives, agents, members, and others acting

in concert with them, be preliminarily and permanently enjoined from: (1) extracting Southwest’s

flight and fare information from the Southwest Website and its proprietary servers or websites;

(2) publishing Southwest fare information on any website, including Kiwi.com, through its mobile

applications or elsewhere; (3) using the Southwest Marks, including the famous “Heart” logo, in

violation of U.S. trademark law; and (4) accessing and using the Southwest Website and data in

violation of Southwest’s Terms & Conditions.

                                        PRAYER FOR RELIEF

       Southwest respectfully requests an order and/or judgment:




                                                42
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                   Page 43 of 76 PageID 2217



       A.       That the Defendants, their officers, members, managers, affiliates, agents,

employees, servants, representatives, any entities owned or controlled by them, and all persons

acting under or in concert with them, be preliminarily enjoined throughout the pendency of this

lawsuit, and permanently enjoined thereafter, from: (1) extracting Southwest’s flight and fare

information from the Southwest Website and its proprietary servers or websites; (2) publishing

Southwest fare information on the Kiwi.com website, through its mobile applications or elsewhere;

(3) use of the Southwest Marks, including its famous “Heart” logo, in violation of U.S. trademark

law; and (4) accessing and using the Southwest Website and data in violation of Southwest’s Terms

& Conditions;

       B.       That the Defendants be enjoined from using the Southwest Marks, or any other

mark, word or name confusingly similar to or including those marks, in the ordinary course of

business;

       C.       That the Defendants be required to account for and pay to Southwest all profits and

benefits they derived as a result of the activities complained of herein;

       D.       That the Defendants be required to pay to Southwest actual, consequential, and

compensatory damages sustained as a result of the activities complained of herein;

       E.       That the Defendants be required to pay increased damages due to their willful

infringement;

       F.       That the Defendants be required to pay pre-judgment and post-judgment interest at

the highest rates allowed by law;

       G.       That the Defendants be required to pay costs and attorneys’ fees; and

       H.       For such other and further relief as this Court deems just and proper.




                                                 43
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                Page 44 of 76 PageID 2218



Dated: September 21, 2021                           Respectfully submitted,

                                                 By: /s/ Michael C. Wilson
                                                    Michael C. Wilson
                                                    Texas State Bar No. 21704590
                                                    mwilson@munckwilson.com
                                                    S. Wallace Dunwoody
                                                    Texas Bar. No. 24040838
                                                    wdunwoody@munckwilson.com
                                                    Amanda K. Greenspon
                                                    Florida Bar No. 1014584
                                                    AGreenspon@munckwilson.com
                                                    Julie M. Christensen
                                                    Texas State Bar No. 24105601
                                                    jchristensen@munckwilson.com
                                                    MUNCK WILSON MANDALA, LLP
                                                    12770 Coit Road, Suite 600
                                                    Dallas, Texas 75251
                                                    Telephone: (972) 628-3600

                                                    ATTORNEYS FOR PLAINTIFF
                                                    SOUTHWEST AIRLINES CO.



                                CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was served to all counsel
of record by ECF filing on September 21, 2021.

                                                    /s/ Michael C. Wilson
                                                    Michael C. Wilson

901622




                                               44
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 45 of 76 PageID 2219




      EXHIBIT A
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                           Page2220
                                                                                                                                   Page 46 of 76 PageID   1 of 5



                                                                                                                                                                     Español   


                                                                                      FLIGHT | HOTEL | CAR | VACATIONS                SPECIAL OFFERS     RAPID REWARDS ®
                                                                                                                                                                               



      Terms & Conditions
      Last modified: April 4, 2017




      These Terms & Conditions (“Terms”) set forth a legally binding agreement between you and Southwest Airlines Co. (“Southwest,” “we,”
      or “us”), and govern your use of and access to www southwest.com, www swabiz.com, and any other websites, mobile and other
      applications, or services that post a link to these Terms (each individually a “Site” and collectively, the “Sites”) and the information,
      features, content, and services that we own, control, or make available through the Sites (collectively, with the Sites, the “Service”)
      whether as a guest or a registered user.

      By using the Service or by clicking accept or agree to these Terms when this option is made available to you, you accept these Terms
      and the Service’s Privacy Policy, and consent to the collection and use of your data in accordance with the Privacy Policy. The Terms
      may be revised and updated by us from time to time without notice to you. All changes are effective immediately when we post them.
      Your continued use of the Sites is your acceptance of the revised and updated Terms. You can review the most current version of the
      Terms & Conditions agreement at any time at http://www southwest com/html/about-southwest/terms-and-conditions/index html. If
      you do not agree to any of these Terms, please do not use or access our Service.

      In some instances, both these Terms and separate terms and conditions will apply, including without limitation, transportation of
      passengers, baggage, and cargo by Southwest Airlines® and its affiliates is subject to the terms & conditions contained in Southwest's
      Contract of Carriage terms and conditions printed on or in a ticket jacket or an e-Ticket receipt, in any published schedule, or any
      other separate terms (collectively “Additional Terms”). By using the Service, purchasing a ticket, or accepting transportation, you agrees
      to be bound by such Additional Terms. To the extent there is a conflict between these Terms and any Additional Terms, the Additional
      Terms will control unless they expressly state otherwise.

      The Service is offered and available to individuals who are 13 years of age or older. By using the Service, you represent and warrant
      that you are 13 years of age or older. If you do not meet this requirement, you must not access or use the Service and should not send
      any information about yourself to us through the Service.


      Ownership of Company Information
      Information and materials concerning Southwest and its products and services, and similar items from our licensors and other third
      parties, including flight schedules, routes, fares, text, graphics, button icons, layout, databases, articles, posts, text, data, files, images,
      scripts, designs, instructions, illustrations, photographs, sounds, pictures, advertising copy, URLs, technology, software, interactive
      features, the “look and feel” of the Sites, audio and video clips, digital downloads, data compilations (including customer and Rapid
      Rewards® information), the compilation, assembly, and arrangement of the materials of the Sites, all copyrightable materials,
      trademarks, logos, trade names, trade dress, service marks, and trade identities of various parties, including those of Southwest, and
      other forms of intellectual property, and information regarding the status of Southwest flights, etc. is referred to as "Company
      Information." All right, title, and interest in and to the Service and the Company Information is the property of Southwest or our
      licensors or certain other third parties, and is protected by U S. and international copyright, trademark, trade dress, patent and/or other
      intellectual property and unfair competition rights and laws to the fullest extent possible. Southwest owns all copyrights, trademarks,
      service marks, and trade names related to our Company Information. All Company Information is proprietary to Southwest Airlines.

      Subject to your strict compliance with these Terms and the Additional Terms, Southwest grants you a limited, non-exclusive, revocable,
      non-assignable, personal, and non-transferable license to download, display, view, use, play the Company Information on a personal
      computer, browser, laptop, tablet, mobile phone or other Internet-enabled device (each, a “Device”) and/or print one copy of the
      Company Information as it is displayed to you, in each case for your personal, non-commercial use only.

      All rights not expressly granted to you are reserved by Southwest and its licensors and other third parties. No right or license may be
      construed, under any legal theory, by implication, estoppel, industry custom, or otherwise. Any unauthorized use of any Confidential
      Information or the Service for any purpose is prohibited.


      Accessing the Service
      We reserve the right to withdraw or amend the Service, and any service or material we provide on the Service, in our sole discretion
      without notice. We will not be liable if for any reason all or any part of the Service is unavailable at any time or for any period. From
      time to time, we may restrict access to some parts of the Service, or the entire Service, to you.

      You are responsible for:


            Making all arrangements necessary for you to have access to the Service.

            Ensuring that all persons who access the Service through your internet connection are aware of these Terms and comply with
            them.

            Ensuring that using our Services on mobile devices does not distract you or prevent you from obeying traffic or safety laws.

      To access the Service or some of the resources it offers, you may be asked to provide certain registration details or other information. It
      is a condition of your use of the Service that all the information you provide on the Service is correct, current and complete. You agree
      that all information you provide to register with this Service or otherwise, including but not limited to through the use of any interactive
      features on the Service, is governed by our Privacy , and you consent to all actions we take with respect to your information consistent
      with our Privacy Policy.

      If you choose, or are provided with, a user name, password or any other piece of information as part of our security procedures, you
      must treat such information as confidential, and you must not disclose it to any other person or entity. You also acknowledge that your
      account is personal to you and agree not to provide any other person with access to this Service or portions of it using your user name,
      password or other security information. You agree to notify us immediately of any unauthorized access to or use of your user name or
      password or any other breach of security. You also agree to ensure that you exit from your account at the end of each session. You
      should use particular caution when accessing your account from a public or shared computer so that others are not able to view or
      record your password or other personal information. Similarly, you are responsible for protecting your confirmation codes, e-ticket
      numbers, and other record locators from unauthorized users.


      Southwest may immediately suspend or terminate the availability of the Service and Company Information, in whole or in part, to any
      individual, group, or everyone, for any reason, in Southwest’ sole discretion, and without advance notice or liability. Upon suspension or
      termination of your access to the Service, or upon notice from Southwest, all rights granted to you under these Terms or any Additional
      Terms will cease immediately, and you agree that you will immediately discontinue use of the Service. The provisions of these Terms
      and any applicable Additional Terms, which by their nature should survive your suspension or termination, will survive.


      Southwest, and its service providers are not liable for information that is inaccurate due to technical defects in software used on the
      Sites or service providers websites, whether induced by their respective systems or by software provided by third parties.


      Restrictions and Prohibited Activities




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                                        12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                      Page2221
                                                                                                                              Page 47 of 76 PageID   2 of 5



      You agree that you will not:

      (i) copy, display, distribute, download, license, modify, publish, re-post, reproduce, reuse, sell, transmit, or use the Service or
      Company Information to create a derivative work
      (ii) use the Service or Company Information for any commercial purpose, with the exception of authorized Southwest travel
      agents/agencies;
      (iii) use the Service or Company Information for any political purpose;
      (iv) engage in any activity in connection with the Service or Company Information that is libelous, slanderous, defamatory, fraudulent,
      unlawful, false or misleading, harmful, tortious, vulgar, invasive of another’s privacy, sexually explicit, offensive, obscene, profane,
      violent, threatening, harassing, abusive, hateful, or otherwise inappropriate with respect to race, gender, sexuality, ethnicity, or other
      intrinsic characteristic;
      (v) harvest any information from the Service;
      (vi) copy, derive, edit, translate, decompile, reverse engineer, modify, use, or reproduced any code or source relating to the Service
      including without limitation, any service or product Southwest offers.;
      (vii) modify, re-render, frame, mirror, truncate, add to, inject, filter or change the order of the information contained on any page of
      the Service, including, without limitation, by any way of reproducing any web pages or Company Information on any other website
      without our express written permission;
      (viii) interfere with the proper operation of or any security measure used by the Service;
      (ix) infringe any intellectual property or other right of any third party;
      (x) use the Company Information in a manner that suggests an unauthorized association or is beyond the scope of the limited license
      granted to you;
      (xi) use a false email address or other identifying information, impersonate or misrepresent any person or entity, or your affiliation
      with any person or entity, or misrepresent, mislead, or omit as to the origin or source of any material
      (xii) use the Service or any Company Information to make any speculative, fraudulent, or false reservation or any reservation in
      anticipation of demand;
      (xiii) cause to appear any pop-up, pop-under, exit windows, expanding buttons, banners advertisement, or anything else which
      minimizes, covers, or otherwise inhibits the full display of the Service;
      (xiv) use any deep-link, page-scrape, robot, crawl, index, spider, click spam, macro programs, Internet agent, or other automatic
      device, program, algorithm or methodology which does the same things, to use, access, copy, acquire information, generate
      impressions or clicks, input information, store information, search, generate searches, or monitor any portion of the Service or Company
      information;
      (xv) use the Service in any way which depletes web infrastructural resources, slows the transferring or loading of any web page, or
      interferes with the normal operation of the Sites;
      (xvi) upload or transmit to the Service any device, software, program, or file that may damage the operation of any computer or the
      Service, including without limitation, viruses or corrupt files;
      (xvii) disguise the origin of information transmitted to, from, or through the Service;
      (xviii) circumvent any measures implemented by Southwest aimed at preventing violations of the Terms. You may not violate the
      restrictions in any robot exclusion header; or
      (xix) otherwise violate these Terms or any applicable Additional Terms.

      You also agree you will not use the Service for or in connection with offering any third party product or service not authorized or
      approved by Southwest. For example, online check-in service providers may not use Southwest web pages to check-in customers online
      or attempt to obtain for them a boarding pass in any certain boarding group.

      When you use the Service or Company Information for an authorized purpose, you must include all proprietary notices without
      changing, hiding or deleting them.

      You may not engage in any conduct that is, or that Southwest deems to be, in violation of the Terms.


      Your Privacy
      The Service may allow you to submit content to us via the Service, or by means other than the Service (such as via our social media
      pages), including, but not limited to hotel reviews, ratings, photos, video, music, questions, suggestions, ideas, postings, feedback,
      biographic information, your appearance, audio tapes, digital files, images, performances, and comments (“Submissions”). All
      Submissions must be posted by someone 13 years of age or older. Terms related to your Submissions are available in our User Content
      and Conduct Policy. You agree that your Submissions will comply with our User Content and Conduct Policy.


      License to Your Content
      You grant Southwest and its affiliates, subsidiaries, agents, licensees, successors, and assigns a nonexclusive, unrestricted,
      unconditional, unlimited, worldwide, royalty-free, assignable, fully paid-up, perpetual, transferable, irrevocable and fully sublicensable
      right to (a) use, host, store, copy, record, reproduce, edit, enhance, improve, modify, adapt, translate, create derivative works of the
      Submissions, in whole or in part, alone or in any manner and matter or in combination with any other material, in any format or media,
      whether now existing or hereafter devised, including, but not limited to, text, data, images, photographs, illustrations, animation and
      graphics, video, audio, and all formats of computer readable electronic, magnetic, digital, laser, or optical based media, and to
      advertise, market, and promote the Submissions, (b) publicly display, publicly perform, distribute (directly or indirectly), disclose,
      transmit, publish, or broadcast the Submissions throughout the world in any media, now known or hereafter devised, and with any
      technology or devices now known or hereafter developed; and (c) use the screen name, your name, voice, likeness, and biographic
      information, whether in original or modified form, that you submit in connection with a Submission. You also irrevocably consent to our
      use and association of your name in connection with your Submissions and derivatives thereof. You agree to waive any moral rights that
      you may have in any Submissions, even if it is altered or changed in a manner not agreeable to you. To the extent not waivable, you
      irrevocably agree not to exercise such rights in a manner that interferes with any exercise of the granted rights. You understand that
      you will not receive any fees, sums, consideration, or remuneration for any of the rights granted in this Section. Our receipt of your
      Submissions is not an admission of their novelty, priority, or originality, and it does not impair our right to contest existing or future
      intellectual property rights relating to your Submissions. If you submit feedback or suggestions about our Service, we may use your
      feedback or suggestions without obligation to you.

      You further grant Southwest the right to pursue at law any person or entity that violates your or Southwest's rights in the Submissions
      by a breach of these Terms. You acknowledge and agree that Submissions are not confidential.

      You are fully responsible for the content of your Submissions. We take no responsibility and assume no liability for any Submissions
      posted or submitted.


      Intellectual Property Rights
      Southwest respects the intellectual property of others, and expects those who use the Service to do the same. It is our policy, in
      appropriate circumstances and at our discretion, to disable and/or terminate the accounts of individuals who may infringe or repeatedly
      infringe the copyrights or other intellectual property rights of Southwest and/or others.

      Southwest's policies with respect to claims by third parties that the content of the Service, including the content of any Submissions,
      infringes the copyrights owned by said third parties can be found in our Copyright Complaint Policy.


      Contacting Southwest Airlines
      For information on how to contact Southwest Airlines visit our Contact Us page.


      Third-Party Content and websites; Advertisements
      The Service may contain or may interact with third party content that is not owned, controlled or operated by Southwest (collectively,
      “Third-Party Services”). We may also host our content on Third-Party Services. Southwest neither endorses nor controls such Third-
      Party Services, AND YOU ACKNOWLEDGE AND AGREE THAT WE ARE NOT RESPONSIBLE OR LIABLE FOR THE INFORMATION, CONTENT,
      PRODUCTS, OR SERVICES ON OR AVAILABLE FROM SUCH THIRD-PARTY SERVICES, OR FOR THE RESULTS TO BE OBTAINED FROM
      USING THEM. If you choose to access any such Third Party Services, you do so at your own risk. If you navigate away from the Service
      by clicking on an unaffiliated website link, you do so at your own risk and you should be aware that these Terms no longer govern. You
      should review the applicable terms and policies, including privacy and data gathering practices, of any website to which you navigate
      from the Service or relating to any applications you use or install from another website.




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                     12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                      Page2222
                                                                                                                              Page 48 of 76 PageID   3 of 5



      Dealings with Third Parties
      Any interactions, transactions, and other dealings that you have with any third parties found on or through the Service are solely
      between you and the third party. YOU HEREBY AGREE TO INDEMNIFY SOUTHWEST AGAINST ALL CLAIMS, INJURY AND/OR DAMAGES
      INCLUDING ATTORNEYS’ FEES THAT ARISE OUT OF YOUR USE OF ANY THIRD-PARTY SERVICE, INCLUDING FROM ANY MATERIAL THAT
      YOU POST ON ANY FORUM OR SOCIAL NETWORKING WEBSITE IN CONNECTION WITH US AND/OR ANY OTHER CLAIM RELATED TO
      YOUR USE OF SOCIAL MEDIA.


      Wireless Features and Communications
      The Service may offer features that are available to you via your wireless Device including the ability to access the Service’s features,
      upload content to the Service, and receive messages from the Service (including email notifications) (collectively, “Wireless Features”).
      By using the Service, you agree that Southwest may change, alter, or modify the settings or configurations on your Device in order to
      allow for or optimize your use of the Service. You agree that as to the Wireless Features for which you are registered for, we may send
      communications via such features or apps to your wireless Device regarding us or other parties. Further, we may collect information
      related to your use of the Wireless Features. If you have registered via the Service for Wireless Features, then you agree to notify
      Southwest of any changes to your wireless contact information (including phone number) and update your accounts on the Service to
      reflect the changes. If the Service includes push notifications or other mobile communication capability, you hereby approve our
      delivery of electronic communications directly to your mobile Device. These notifications, including badge, alert or pop-up messages,
      may be delivered to your Device even when it is running in the background. You may have the ability, and it is your responsibility, to
      control the notifications you do, or do not, receive via your Device through your Device settings. Standard message, data and other
      fees may be charged by your carrier, and carriers may deduct charges from pre-paid amounts or data allowances, for which you are
      responsible. Your carrier may prohibit or restrict certain Wireless Features and certain Wireless Features may be incompatible with your
      carrier or wireless Device. Contact your carrier with questions regarding these issues.


      Location-Based Features
      If you have enabled GPS, geo-location or other location-based features on any Southwest mobile app(s) or feature(s), you acknowledge
      that your Device location will be tracked and may be shared with others consistent with the Privacy Policy. Some mobile app(s) or
      feature(s) allow for you to disable location-based features or manage preferences related to them. You can also uninstall any Southwest
      mobile app(s). The location-based services offered in connection with our mobile app(s) or feature(s) are for individual use only and
      should not be used or relied on as an emergency locator system, used while driving or operating vehicles, or used in connection with
      any hazardous environments requiring fail-safe performance, or any other situation in which the failure or inaccuracy of use of the
      location-based services could lead directly to death, personal injury, or severe physical or property damage. Location-based/geo-
      location services are used at your own risk and location data may not be accurate.


      Forum Selection
      These Terms and the relationship between you and Southwest shall be governed by the laws of the State of Texas without
      regard to any conflict of law provisions. You agree to the personal and exclusive jurisdiction of the courts located within
      Dallas, TX. You hereby consent to the exclusive jurisdiction and venue of the State and Federal courts in Dallas, Texas in
      all disputes. You agree and understand that you will not bring against the Southwest Parties any class action lawsuit
      related to your access to, dealings with, or use of the Service.


      Disclaimer of Representations and Warranties
      THE SERVICE IS PROVIDED TO YOU ON AN "AS IS," "AS AVAILABLE," AND "WITH ALL FAULTS" BASIS. NEITHER SOUTHWEST OR ITS
      AFFILIATES NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES OR AGENTS (COLLECTIVELY, THE
      "SOUTHWEST PARTIES") MAKE ANY REPRESENTATIONS, WARRANTIES OR ENDORSEMENTS OF ANY KIND WHATSOEVER AS TO THE
      INFORMATION, CONTENT OR OTHER SERVICES, WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, OR ARISING FROM
      COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE, INCLUDING THE IMPLIED WARRANTIES OF TITLE, NON-
      INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT AND FREEDOM FROM COMPUTER
      VIRUS OR OTHER TECHNOLOGICALLY HARMFUL MATERIAL. BY ACCESSING OR USING THE SERVICES YOU REPRESENT AND WARRANT
      THAT YOUR ACTIVITIES ARE LAWFUL IN EVERY JURISDICTION WHERE YOU ACCESS OR USE THE SERVICE.

      SOUTHWEST HEREBY DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
      INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR PARTICULAR
      PURPOSE.

      THE FOREGOING DOES NOT AFFECT ANY WARRANTIES WHICH CANNOT BE EXCLUDED OR LIMITED UNDER APPLICABLE LAW.


      Limitations of Our Liability
      TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL THE SOUTHWEST PARTIES BE LIABLE TO YOU FOR ANY LOSS,
      DAMAGE OR INJURY OF ANY KIND INCLUDING ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR
      PUNITIVE LOSSES OR DAMAGES, OR DAMAGES FOR SYSTEM FAILURE OR MALFUNCTION OR LOSS OF PROFITS, DATA, USE, BUSINESS
      OR GOOD-WILL, ARISING OUT OF OR IN CONNECTION WITH (A) THE SERVICE, (B) THESE TERMS, (C) YOUR USE OF, OR INABILITY TO
      ACCESS OR USE, THE SERVICE OR ANY CONTENT AVAILABLE ON OR THROUGH THE SERVICE, OR (D) A THIRD PARTY’S
      UNAUTHORIZED ACCESS TO YOUR INFORMATION, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR SOUTHWEST HAS BEEN ADVISED
      OF OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL THE SOUTHWEST PARTIES’ TOTAL
      LIABILITY TO YOU FOR ALL DAMAGES, LOSSES OR CAUSES OF ACTION ARISING OUT OF OR IN CONNECTION WITH THESE TERMS OR
      YOUR USE OF THE SERVICES EXCEED THE GREATER OF (A) THE AMOUNTS, IF ANY, PAID BY YOU TO SOUTHWEST FOR THE SERVICE
      IN THE TWELVE (12) MONTH PERIOD PRECEDING THE EVENT GIVING RISE TO YOUR CLAIM OR (B) FIFTY UNITED STATES DOLLARS
      ($50 00). THE LIMITATIONS SET FORTH IN THIS SECTION SHALL APPLY REGARDLESS OF THE FORM OF ACTION, WHETHER THE
      ASSERTED LIABILITY OR DAMAGES ARE BASED ON CONTRACT, INDEMNIFICATION, TORT, STRICT LIABILITY, STATUTE OR ANY OTHER
      LEGAL OR EQUITABLE THEORY.

      THE FOREGOING DOES NOT AFFECT ANY LIABILITY WHICH CANNOT BE EXCLUDED OR LIMITED UNDER APPLICABLE LAW.


      Waiver of Injunctive or Other Equitable Relief
      YOU AGREE THAT YOU WILL NOT BE PERMITTED TO OBTAIN AN INJUNCTION OR OTHER EQUITABLE RELIEF OF ANY KIND, SUCH AS
      ANY COURT OR OTHER ACTION THAT MAY INTERFERE WITH OR PREVENT THE DEVELOPMENT OR EXPLOITATION OF ANY SITE,
      WEBSITE, APPLICATION, CONTENT, SUBMISSIONS, PRODUCT, SERVICE, OR INTELLECTUAL PROPERTY OWNED, LICENSED, USED OR
      CONTROLLED BY SOUTHWEST OR A LICENSOR OF SOUTHWEST.


      Limited Time to Bring Your Claim
      You agree that regardless of any statute or law to the contrary, any claim or cause of action arising out of, related to or connected with
      the use of the Service must be filed within one (1) year after such claim or cause of action arose or be forever banned.


      Business uses of our Service
      IF YOU ARE USING THE SERVICE ON BEHALF OF A BUSINESS, THAT BUSINESS ACCEPTS THESE TERMS. THE BUSINESS WILL HOLD
      HARMLESS AND INDEMNIFY THE SOUTHWEST PARTIES FROM ANY CLAIM, SUIT OR ACTION ARISING FROM OR RELATED TO THE USE
      OF THE SERVICE OR VIOLATION OF THESE TERMS, INCLUDING ANY LIABILITY OR EXPENSE ARISING FROM CLAIMS, LOSSES,
      DAMAGES, SUITS, JUDGMENTS, LITIGATION COSTS AND ATTORNEYS’ FEES.


      Purchases & Forms of Payment
      Purchases through the Services may be made via the forms of payment on our Purchasing and Refunds page or any applicable
      Additional Terms.

      You agree that (i) any transactions carried out through the Sites will be deemed to take place in the State of Texas, United States of
      America, regardless of the jurisdiction where you may be located or reside, and (ii) any payment in connection with such transactions
      will only be accepted in US dollars. You further agree and acknowledge that any advertising, promotional or marketing information that




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                     12/11/2020
Southwest Airlines - Terms & Conditions
  Case 3:21-cv-00098-E        Document 101 Filed 09/22/21                                                                                       Page 2223
                                                                                                                               Page 49 of 76 PageID  4 of 5



      may be contained in any communications that you may receive as a result of your use of the Sites is only intended to have effect and
      will only be applicable in the United States of America.


      Additional Information
      For additional information and to learn more about Southwest Airlines, please visit our Customer Service Commitment or Contract of
      Carriage pages on southwest.com.


      Patents
      Some technologies, components, or progresses of the Service may be covered by Southwest Airlines Co. patents pending. In addition,
      some components or processes referenced in the Sites may be subject to one or more U.S. Patent Numbers 7,394,900; 7,707,056;
      7,734,493; 7,860,740; 7,848,944; 8,041,036; 8,050,936; 8,452,607; 8,504,402; 8,700,438; 8,788,303; D597,752; D615,779;
      D618,000; D618,473 along with all corresponding foreign counterparts.


      Consent or Approval
      No Southwest consent or approval may be deemed to have been granted by Southwest without being in writing and signed by an officer
      of Southwest.


      Indemnity
      You agree to defend, indemnify and hold harmless the Southwest Parties from and against any and all claims, liabilities,
      damages, losses, costs and expenses (including, reasonable attorneys’ fees and costs) arising out of or in connection with
      any of the following: (i) your breach or alleged breach of these Terms; (ii) your Submissions; (iii) your use of the Service;
      (iv) your violation of any laws, rules, regulations, codes, statutes, ordinances or orders of any governmental or quasi-
      governmental authorities; (v) your violation of the rights of any third party, including any intellectual property right,
      publicity, confidentiality, property or privacy right; or (vi) any misrepresentation made by you. Southwest reserves the
      right to assume, at your expense, the exclusive defense and control of any matter subject to indemnification by you. You
      agree to cooperate with Southwest’s defense of any claim. You will not in any event settle any claim without the prior
      written consent of Southwest.


      Severability; Interpretation; Assignment
      If any provision of these Terms, or any Additional Terms, is for any reason deemed invalid, unlawful, void, or unenforceable, then that
      provision will be deemed severable from these Terms or the Additional Terms, and the invalidity of the provision will not affect the
      validity or enforceability of the remainder of these Terms or the applicable Additional Terms. You hereby waive any applicable statutory
      and common law that may permit a contract to be construed against its drafter. The summaries of provisions and section headings are
      provided for convenience only and shall not limit the full Terms. Southwest may assign its rights and obligations under these Terms and
      any applicable Additional Terms, in whole or in part, to any party at any time without any notice. These Terms and any applicable
      Additional Terms may not be assigned by you, and you may not delegate your duties under them, without the prior written consent of
      an officer of Southwest.


      Investigations; Cooperation with Law Enforcement
      Southwest reserves the right to investigate and prosecute any suspected breaches of these Terms or the Service. Southwest may
      disclose any information as necessary to satisfy any law, regulation, legal process or governmental request.


      Complete Agreement; No Waiver
      These Terms, and any applicable Additional Terms, reflect our complete agreement regarding the Service and supersede any prior
      agreements, representations, warranties, assurances or discussion related to the Service. Except as expressly set forth in these Terms
      or any applicable Additional Terms, (i) no failure or delay by you or Southwest in exercising any of rights, powers, or remedies under
      will operate as a waiver of that or any other right, power, or remedy, and (ii) no waiver or modification of any term of these Terms or
      any applicable Additional Terms will be effective unless in writing and signed by the party against whom the waiver or modification is
      sought to be enforced.




       Need help?                                                 Subscribe                                                   Connect with us                
                                                                                                      ®
       Contact Us
       Customer Service       FAQ
                                                                  Click ‘N Save
                                                                  Save big on travel each week. Sign up
                                                                                                                              
                                                                                                                              Discussion Forum and Stories
                                                                                                                                                                              
                                                                                                                                                                            Mobile Apps




       About Southwest                            Flying Southwest                           Southwest Products                        Customer Service
       What's New                                 Why Fly Southwest?                         Southwest Fares                           FAQ

       Press Room                                Rapid Rewards®                             EarlyBird Check-in®                       Sitemap

       Investor Relations                        International Travel                       Business Select®                          Customer Commitments

       Southwest Citizenship                      Airport Information                        Upgraded Boarding                         Baggage Policies

       Southwest.fm                              737 Max Resource Page                      Southwest® gift card                      Special Assistance

       Southwest® The Magazine                   Popular Routes                             Hotels                                   Customers of Size

       Supplier Information                       Tarmac Delay Plan                          Southwest Vacations                       Traveling with Infants

       Careers                                   Contract of Carriage                       Southwest Airlines® Experiences          Traveling with Pets

                                                  Flight Schedules                           WiFi & Inflight Entertainment             Purchasing & Refunds

                                                                                             Southwest Business                        Lost and Found   

                                                                                             Groups                                    Inflight Beverage Receipts   

                                                                                             Charter Services

                                                                                             Southwest® The Store    

                                                                                             Rapid Rewards® Credit Card




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                                          12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                              Page2224
                                                                                                                      Page 50 of 76 PageID   5 of 5




        Indicates external site which may or may not meet access bility guidelines

       © 2020 Southwest Airlines Co. All Rights Reserved. Use of the Southwest websites and our Company Information
       constitutes acceptance of our Terms and Conditions. Privacy Policy Do Not Sell My Personal Information




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                           12/11/2020
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 51 of 76 PageID 2225




       EXHIBIT B
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                                 Page 52 of 76 PageID 2226

From:          James Sheppard
To:            david liskutin@gmail.com
Cc:            info@kiwi com; pr@kiwi.com
Subject:       Third Cease and Desist (Southwest Airlines)
Date:          Wednesday, August 28, 2019 10:08:00 PM
Attachments:   image003.png
               image002.jpg
               image004.png


David,

I am a Senior Attorney in the General Counsel Department at Southwest Airlines. I understand that you are the Chief
Legal Officer of Kiwi.com. We have previously sent cease and desist letters to your company (see below). We continue
to see that your company, Kiwi.com, that is advertising and selling Southwest’s fares on its website. By selling
Southwest fares (with our trademarked logos) on your Kiwi.com website, this gives rise to (1) trademark infringement
claims and (2) a violation of the terms and conditions of Southwest’s website (the “Southwest Terms”).

In addition, by posting Southwest fare and price information, Kiwi.com has also violated the Southwest Terms. Because
Southwest as not granted Kiwi.com with access or permission to publish its flight or fare data, there are numerous
violations of the Southwest Terms that include: (1) using the Southwest Website for or in connection with offering any
third-party product or service; and/or (2) using automated tools or robots to obtain fare or pricing information from the
Southwest Website.

Southwest has successfully forced other companies, whether foreign or domestic, to cease similar unlawful conduct with
respect to unauthorized use of the Southwest Registrations and/or the Southwest Website. See, e.g., Southwest
Airlines Co. v. Farechase, Inc., 318 F.Supp.2d 435 (N.D. Tex. 2004).

Southwest repeats its prior demand that Kiwi.com immediate cease and desist from (1) extracting Southwest’s flight and
fare information from the Southwest Website and its proprietary servers or websites; (2) publishing Southwest fare
information on the Kiwi.com website, through its mobile applications or elsewhere; and (3) use of Southwest
Registrations, including our famous “Heart” logo, in violation of U.S. copyright law.

Within seven (7) days of receipt of this e-mail, please confirm by written correspondence that you will immediately
cease and desist, and will otherwise fully comply with the demands made herein. Please let me know if you have any
questions and kindly direct any future communications regarding this matter to my attention.
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 53 of 76 PageID 2227
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 54 of 76 PageID 2228
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 55 of 76 PageID 2229




      EXHIBIT C
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                    Page 56 of 76 PageID 2230
    Southwest Airlines Co.
    James Sheppard
    Legal Department – Senior Attorney
    2702 Love Field Drive
    Dallas, TX 75235
    James.Sheppard@wnco.com




                                                December 11, 2020


VIA CMRR (7020-1290-0001-8229-4045)

Kiwi.com, Inc.
c/o its Registered Agent
Northwest St Registered Agent Service, Inc.
8 The Green, Suite B
Dover, Delaware 19901

    Re: Cease & Desist Letter Regarding Kiwi.com’s Trademark Infringement Unauthorized
        Website Scraping of Southwest Airlines’s Website

To Whom it May Concern:

        This is a letter demanding that Kiwi.com, Inc. (“Kiwi.com”) immediately cease and desist
from its unauthorized web scraping of Southwest.com, numerous violations of the Terms and
Conditions of Southwest.com (“Southwest Terms”), and its trademark infringement of
Southwest’s Heart logo. As you may know, Southwest’s Legal Department previously sent a
series of cease and desist letters to Kiwi.com regarding this unauthorized activity, yet Kiwi.com
has failed to comply with our demands. We understand that General Atlantic (or its affiliate entity)
recently invested in Kiwi.com and want to provide notice to that group, as well, to encourage
compliance and before Southwest takes further legal action.

           There Is No Dispute Kiwi.com Has Improperly Accessed Southwest.com in Order to
           Sell More than 140,000 Southwest Flights in the Past Two Years

       As explained in our prior cease and desist letters, Southwest prohibits websites like
Kiwi.com from selling its fares or displaying its trademark logos. There is no dispute that
Kiwi.com is violating the Southwest Terms by scraping Southwest.com (“Southwest Website”)
and selling tickets because, earlier this year, a Kiwi.com account manager sent a “Monthly
Report”1 to Southwest showing that Kiwi.com sold more than 109,000 Southwest flights in 2019
and over 38,000 flights in the first half of 2020.

        The Kiwi.com website also shows that it is improperly displaying Southwest’s fares and
our trademark logos in order to induce these sales.


1
    This monthly report is attached as Exhibit A.
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                      Page 57 of 76 PageID 2231




        Southwest has an unique distribution model in the United States where it maintains the
exclusive distribution rights to sell Southwest flights to the general public through the
Southwest.com website. Put differently, Southwest has never authorized any third-party website
(or online travel agencies, such as Kiwi.com) to display or sell its fares.

           The Southwest Terms Expressly Prohibit Kiwi.com’s Improper Scraping of the
           Southwest Website and Related Sale of Southwest Flights

        As we explained in our prior letters to Kiwi.com, the Southwest Terms explain that by
accessing Southwest.com, users agree to be legally bound by and act in accordance with the
Southwest Terms.2 Because Southwest is the exclusive online distribution channel for its airline
flights to the general public, the Southwest Terms expressly prohibit the following list of
“Restricted Activities” on our site:

                   “[Y]ou will not use the [Southwest Website] for or in connection with
                    offering any third party product or service not authorized or approved by
                    Southwest;”

                   Southwest prohibits the use of the Southwest Website “for any commercial
                    purpose, with the exception of authorized Southwest travel
                    agents/agencies;”

                   Users shall not “harvest any information from the [Southwest Website].”

                   Southwest does not permit scraping of the Southwest Website and
                    specifically explains in the Southwest Terms that it prohibits the “use [of]

2
    A full copy of the Southwest Terms are attached as Exhibit B.

                                                                                                   Page 2
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                           Page 58 of 76 PageID 2232



                 any deep-link, page-scrape, robot, crawl, index, spider, click spam, macro
                 programs, Internet agent, or other automatic device, program, algorithm or
                 methodology which does the same things, to use, access, copy, acquire
                 information, generate impressions or clicks, input information, store
                 information, search, generate searches, or monitor any portion of the
                 Service or Company information;”

        Kiwi.com cannot claim ignorance of the Southwest Terms, the fact that Southwest does
not allow scraping of the Southwest Website, or that Kiwi.com has no authorization to access the
Southwest Website. This is because our prior letters demanded that Kiwi.com cease and desist
such scraping activities and provided copies of the Southwest Terms, as well.3 More recently in
July 2020, a Kiwi.com manager (whose title is “Business Development Manager – Americas”)
contacted Southwest business leadership to “explore further cooperation” and attached a sales
report showing Southwest ticket sales on Kiwi.com. In response, Southwest (yet again) explained
to Kiwi.com in a telephone call that it prohibited scraping of the Southwest Website and also did
not approve use of its registered trademarks.

        In sum, because Southwest has never granted Kiwi.com with access or permission to
publish its flight or fare data, there are numerous violations of the Southwest Terms that include:
(1) using the Southwest Website for or in connection with offering any third-party product or
service; and/or (2) using automated tools or robots to obtain fare or pricing information from the
Southwest Website. Further, in addition to Kiwi.com’s breach of the Southwest Terms, its
continued unauthorized access of the Southwest Website also gives rise to claims for violations of
computer access statutes under federal law, 18 U.S.C. § 1030, and Texas state law, Tex. Pen. Code
§ 33.02. See, e.g., Southwest Airlines Co. v. Farechase, Inc., 318 F. Supp. 2d 435 (N.D. Tex.
2004).

        Kiwi.com is also Knowingly Committing Trademark Infringement by its Continued
        Display of Southwest’s Famous “Heart” Logo.

        Despite repeated requests, Kiwi.com has refused to cease its infringing and harmful misuse
of Southwest’s registered trademarks. As explained before, Southwest is the owner of number
federal registered trademark registrations that include, by way of example, some of the following:

    Trademark        Date                 Services                                                   No.


    SOUTHWEST Registered:                 (Int’l Class: 39)                                          Reg. No.:
    AIRLINES
              Dec. 8, 1992                                                                           1,738,670


3
 See, e.g., (1) August 2018 letter from Southwest Legal to Kiwi; (2) September 2018 letter from Southwest Legal to
Kiwi; and (3) August 2019 letter from Southwest Legal to Kiwi.

                                                                                                           Page 3
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                               Page 59 of 76 PageID 2233



    Trademark           Date                 Services                                                    No.


                                             transportation services; namely, transportation
                                             of cargo and passengers by air


    SOUTHWEST Registered:                    (Int’l Class: 39)                                           Reg. No.:

                        Aug. 15, 2006        Transportation of passengers and/or goods by                3,129,737
                                             air


                        Registered           (Int’l Class: 35)                                           Reg. No.:
                        September 8,         providing electronic on-line information
                        2015                 services, namely, the provision of                          4,806,962
                        Int'l Class: 35      advertisements and business information in
                        First Use:           respect of travel, tourism and entertainment
                        September 8,         through a computer database; advertising
                        2014                 services and promotion services by data
                        Filed: October       communications for service providers in the
                        1, 2014              travel industry; on-line direct electronic
                                             marketing services and advertising services for
                                             service providers in the travel industry;
                                             providing online information to others, namely,
                                             advertisements and solicitations



        Along with the registered trademark for the “Heart” logo mentioned above, Southwest has
additional registered trademarks for its “Heart” logo in the context of printed matters, making
reservations and booking air transportation, software for delivery of travel information, providing
information about air travel via the internet, and ticket reservation and booking services
(collectively with the chart above, the “Southwest Marks”).4 The Southwest Marks provide
Southwest with the exclusive right to use the registered marks in connection with air transportation
and other travel services, as well as the right to exclude third parties from unauthorized use of the
marks.

        As shown in the Kiwi.com screen shot shown above on page 2, along with examples in our
prior letters, Kiwi’s display of the “Heart” logo is an infringing use of Southwest’s famous “Heart”
trademark, as well as the “Southwest Airlines” mark. It is clear, then, that Kiwi.com’s
unauthorized use of our famous “Heart” logo is a willful infringement of the Southwest

4
    This list includes U.S. Federal Registration Nos. 4,768,717; 4,720,322; 4,723,791; 4,723,789; 4,892,223.

                                                                                                               Page 4
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                              Page 60 of 76 PageID 2234



Registrations and violation of trademark laws. Because Kiwi.com has used our famous “Heart”
logo in violation of Southwest’s intellectual property rights, this letter further demands that
Kiwi.com (and any related companies or contractors) immediately cease and desist from all further
unauthorized use of the Southwest Marks.

         Kiwi Can Confirm its Compliance or Face Further Legal Action

        If Kiwi.com continues its non-compliance with Southwest’s demands in this letter, it is
important to explain that Southwest has a long history of successful litigation in Texas federal
court that ended websites’ similar unlawful conduct with respect to violations of the Southwest
Terms, unauthorized access of the Southwest Website, and infringement of the Southwest Marks.
See, e.g., Southwest Airlines Co. v. Farechase, Inc., 318 F. Supp. 2d 435 (N.D. Tex. 2004);
Southwest Airlines Co. v. QL2 Software Inc., Case No. 3:05-CV-1558 (N.D. Tex.); Southwest
Airlines Co. v. BoardFirst, L.L.C., Case No. 3:06-CV-0891, 2007 WL 4823761 (N.D. Tex. Sept.
2007); Southwest Airlines Co. v. Checkinsooner.com, LLC, Case No. 3:10-CV-01512 (N.D. Tex.);
Southwest Airlines Co. v. Infare Solutions A/S, Case No. 3:10-CV-01674 (N.D. Tex.); Southwest
Airlines Co. v. SW Software Development, LLC, Case No. 3:12-CV-00591 (N.D. Tex.); and
Southwest Airlines v. Roundpipe LLC, et al., 375 F. Supp. 3d 687 (N.D. Tex. 2019).5 The venue
for each of these lawsuits, of course, was a federal court in Dallas, Texas due to the forum selection
prescribed in the Southwest Terms. There are also sufficient facts here to support jurisdiction over
Kiwi.com because, as Kiwi.com is no doubt aware given a recent lawsuit filed against it, a federal
judge ruled in a similar lawsuit that there was jurisdiction over a co-defendant website. See
easyGroup Ltd. v. Skyscanner, Inc., et al., Case No. 20-20062, 2020 WL 5500695 (S.D. Fla. Sept.
11, 2020).

        Please confirm on or before Tuesday, December 22, 2020 that Kiwi.com – including any
third parties of affiliated websites – has ceased the unauthorized activity described in this letter
and our prior letters. Should Kiwi.com fail to provide such confirmation, Southwest will be forced
to take further legal action.

         Thank you for your attention to this matter. We look forward to your response.




5
  In its series of federal lawsuits in Texas, Southwest raised a number of additional claims that are not referenced in
this particular letter – which is not intended to be an exhaustive list of potential causes of action against Kiwi.



                                                                                                               Page 5
Case 3:21-cv-00098-E Document 101 Filed 09/22/21           Page 61 of 76 PageID 2235




cc:   Kiwi.com, Inc.

      c/o its Registered Agent
      Northwest St Registered Agent Service, LLC
      7901 4th St. N, Suite 300
      St. Petersburg, Florida 33702
      (via CMRR 7020-1290-0001-8229-4014)

      General Atlantic LLC
      c/o Legal Department
      55 East 52nd Street
      New York, NY 10055
      (via CMRR 7020-1290-0001-8229-4038 & via email drosenstein@generalatlantic.com)

      Oliver Dlouhy (via email: oliver.dlouhy@kiwi.com)
      David Liskutin (via email: david.liskutin@kiwi.com& david.liskutin@gmail.com)
      Jessie Cai (via email: jcai@generalatlantic.com)

      Ryan Green (Southwest – Chief Marketing Officer)
      Mark Shaw (Southwest – Chief Legal Officer)




                                                                                      Page 6
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 62 of 76 PageID 2236




                         Exhibit A
            Case 3:21-cv-00098-E Document 101 Filed 09/22/21                                                          Page 63 of 76 PageID 2237
 Monthly report                                                                                                                                                  07/14/2020




                                        MONTHLY REPORT

AIRLINE                    ACCOUNT MANAGER                    BOOKING CHANNEL NAME                  PARTNER                              MARKET

WN                         All                                All                                   All                                  All




                                                                     Revenue development

 Month    2019 (€)          2020 (€)         MoM        YoY
                                                                        1.2M
 Jan             804,827          906,044    -16.23 %   12.58 %
 Feb             680,171          842,007     -7.07 %   23.79 %
 Mar        1,190,258             290,596    -65.49 %   -75.59 %
                                                                        900k
 Apr             928,964          142,024    -51.13 %   -84.71 %
 May        1,058,779             413,752    191.32 %   -60.92 %
 Jun             875,111          822,255     98.73 %    -6.04 %
                                                                        600k
 Jul             658,733
 Aug             816,764
 Sep             750,182
                                                                        300k
 Oct             793,996
 Nov             903,960
 Dec        1,081,598
                                                                              0
 Sum       10,543,342            3,416,679                                         Jan        Feb         Mar   Apr    May   Jun   Jul         Aug   Sep   Oct   Nov   Dec
                                                                                                                               Month

                                                                                   2019 (€)          2020 (€)




                                                                     Seat sales development

 Month    2019              2020             MoM        YoY
 Jan               8,785            9,963     -9.98 %    13.41 %
                                                                        12k
 Feb               7,205            8,825    -11.42 %    22.48 %
 Mar              12,870            3,817    -56.75 %   -70.34 %
 Apr               9,214            1,823    -52.24 %   -80.21 %
 May              10,064            5,421    197.37 %   -46.13 %
                                                                         8k
 Jun               8,035            8,365     54.31 %     4.11 %
 Jul               6,874
 Aug               9,214
 Sep               7,941                                                 4k
 Oct               8,171
 Nov               9,641
 Dec              11,068
 Sum             109,082           38,214                                 0
                                                                                  Jan     Feb         Mar       Apr   May    Jun   Jul         Aug   Sep   Oct   Nov   Dec
                                                                                                                               Month


                                                                                  2019        2020




                                                                                                                                                                   Page 1/2
              Case 3:21-cv-00098-E Document 101 Filed 09/22/21                                                                Page 64 of 76 PageID 2238
                      MONTHLY REPORT



                   TOP 10 segments by revenue                                                                                      TOP 10 segments by seats

                   YTD                                                Last Month                                             YTD                               Last Month

Segment        Revenue (€)      Seats          Segment                   Revenue (€)        Seats          Segment       Revenue (€) Seats         Segment      Revenue (€) Seats
LAX - LAS              26,442            460   ATL - LAX                        11,598              59     LAX - LAS         26,442          460   LGA - ATL        10,686        117
LAS - LAX              26,321            411   LGA - ATL                        10,686           117       LAS - LAX         26,321          411   ATL - LGA         7,816          98
LAX - DEN              22,552            288   ATL - LGA                           7,816            98     HNL - OGG         14,779          357   LAX - LAS         5,393          81
LGA - ATL              22,516            276   DEN - LAX                           7,781            72     OGG - HNL         12,012          295   DEN - LAX         7,781          72
ATL - LAX              22,071            152   LAX - DEN                           7,420            67     LAX - DEN         22,552          288   LAS - LAX         4,904          71
LAS - SFO              21,464            260   DEN - LGA                           6,561            53     ATL - LGA         21,191          281   LAX - DEN         7,420          67
ATL - LGA              21,191            281   LAX - ATL                           6,324            43     LGA - ATL         22,516          276   LGA - MDW         5,784          67
LGA - DEN              17,959            163   LGA - DEN                           6,176            58     LAS - SFO         21,464          260   ATL - LAX        11,598          59
SFO - LAS              17,869            242   MCO - SJU                           5,975            40     HNL - LIH         10,220          249   LGA - DEN         6,176          58
DEN - LAX              17,265            203   LGA - MDW                           5,784            67     HNL - KOA         10,343          245   CLT - BWI         3,757          57




                                                                       TOP 10 passengers nationalities


                   YTD                                                                               YTD                                                       Last Month

  Nationality Revenue (€)        Seats                                                                                                              Nationality Revenue (€)     Seats
                                                               3.0M
  US                2,541,447       28,118                               2.7M                                                                       US               736,557      7,492
  CN                   77,135            792                                                                                                        RU                  7,121        65
  MX                   59,899            690                                                                                                        PR                  6,558        58
                                                               2.0M
                                                 Revenue (€)




  GB                   54,973            584                                                                                                        MX                  6,328        69
  FR                   50,459            568                                                                                                        CN                  5,884        60
  IN                   41,335            485                                                                                                        QA                  4,357        50
  RU                   40,474            413                   1.0M                                                                                 IN                  4,202        41
  PR                   38,870            401                                                                                                        GB                  2,203        21
  DE                   34,505            470                                                                                                        HT                  2,119        23
  CA                   33,086            525                                    79k        63k   56k     51k    42k    42k   41k      35k   33k     UA                  2,108        17
                                                                 0
                                                                         US     CN         MX    GB        FR   IN     RU    PR       DE    CA
                                                                                                         Nationality



The contents of this document (including any attachments) is a confidential information (the “Information”) which is and shall remain a property of the company Kiwi.com s.r.o.
with registered seat at Palachovo náměstí 797/4, Brno, Czech Republic, Company ID No.: 29352886 (the „Company“) and is provided for the exclusive use of the subjects to
whom it is addressed.
If you are not the intended recipient of this document, any disclosure, copying, distribution or use of its contents is strictly prohibited, and you should delete it (including any
attachments) from your system or destroy it.

While the information contained herein is believed to be accurate, the Company does not give any representation or warranty, express or implied as to the accuracy, or
completeness of this Information and no responsibility or liability whatsoever is accepted for the accuracy or sufficiency thereof or for any errors, omissions or misstatements
negligent or otherwise relating there to.

Company nor any of their respective directors, partners, employees or advisers nor any other person, shall be liable for any direct, indirect or consequential loss or damage
suffered by any person as a result of relying on any statement in or omission from this Information and any such liability is expressly disclaimed.

Each recipient agrees that neither it nor its agents, representatives, directors or employees will copy, reproduce or distribute to others this Information, in whole or in part, at
any time without the prior written consent of the Company and that it will keep confidential all information contained herein that is not already in the public domain.




                                                                                                                                                                              Page 2/2
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 65 of 76 PageID 2239




                         Exhibit B
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                           Page2240
                                                                                                                                   Page 66 of 76 PageID   1 of 5



                                                                                                                                                                     Español   


                                                                                      FLIGHT | HOTEL | CAR | VACATIONS                SPECIAL OFFERS     RAPID REWARDS ®
                                                                                                                                                                               



      Terms & Conditions
      Last modified: April 4, 2017




      These Terms & Conditions (“Terms”) set forth a legally binding agreement between you and Southwest Airlines Co. (“Southwest,” “we,”
      or “us”), and govern your use of and access to www.southwest.com, www.swabiz.com, and any other websites, mobile and other
      applications, or services that post a link to these Terms (each individually a “Site” and collectively, the “Sites”) and the information,
      features, content, and services that we own, control, or make available through the Sites (collectively, with the Sites, the “Service”)
      whether as a guest or a registered user.

      By using the Service or by clicking accept or agree to these Terms when this option is made available to you, you accept these Terms
      and the Service’s Privacy Policy, and consent to the collection and use of your data in accordance with the Privacy Policy. The Terms
      may be revised and updated by us from time to time without notice to you. All changes are effective immediately when we post them.
      Your continued use of the Sites is your acceptance of the revised and updated Terms. You can review the most current version of the
      Terms & Conditions agreement at any time at http://www.southwest.com/html/about-southwest/terms-and-conditions/index.html. If
      you do not agree to any of these Terms, please do not use or access our Service.

      In some instances, both these Terms and separate terms and conditions will apply, including without limitation, transportation of
      passengers, baggage, and cargo by Southwest Airlines® and its affiliates is subject to the terms & conditions contained in Southwest's
      Contract of Carriage, terms and conditions printed on or in a ticket jacket or an e-Ticket receipt, in any published schedule, or any
      other separate terms (collectively “Additional Terms”). By using the Service, purchasing a ticket, or accepting transportation, you agrees
      to be bound by such Additional Terms. To the extent there is a conflict between these Terms and any Additional Terms, the Additional
      Terms will control unless they expressly state otherwise.

      The Service is offered and available to individuals who are 13 years of age or older. By using the Service, you represent and warrant
      that you are 13 years of age or older. If you do not meet this requirement, you must not access or use the Service and should not send
      any information about yourself to us through the Service.


      Ownership of Company Information
      Information and materials concerning Southwest and its products and services, and similar items from our licensors and other third
      parties, including flight schedules, routes, fares, text, graphics, button icons, layout, databases, articles, posts, text, data, files, images,
      scripts, designs, instructions, illustrations, photographs, sounds, pictures, advertising copy, URLs, technology, software, interactive
      features, the “look and feel” of the Sites, audio and video clips, digital downloads, data compilations (including customer and Rapid
      Rewards® information), the compilation, assembly, and arrangement of the materials of the Sites, all copyrightable materials,
      trademarks, logos, trade names, trade dress, service marks, and trade identities of various parties, including those of Southwest, and
      other forms of intellectual property, and information regarding the status of Southwest flights, etc. is referred to as "Company
      Information." All right, title, and interest in and to the Service and the Company Information is the property of Southwest or our
      licensors or certain other third parties, and is protected by U.S. and international copyright, trademark, trade dress, patent and/or other
      intellectual property and unfair competition rights and laws to the fullest extent possible. Southwest owns all copyrights, trademarks,
      service marks, and trade names related to our Company Information. All Company Information is proprietary to Southwest Airlines.

      Subject to your strict compliance with these Terms and the Additional Terms, Southwest grants you a limited, non-exclusive, revocable,
      non-assignable, personal, and non-transferable license to download, display, view, use, play the Company Information on a personal
      computer, browser, laptop, tablet, mobile phone or other Internet-enabled device (each, a “Device”) and/or print one copy of the
      Company Information as it is displayed to you, in each case for your personal, non-commercial use only.

      All rights not expressly granted to you are reserved by Southwest and its licensors and other third parties. No right or license may be
      construed, under any legal theory, by implication, estoppel, industry custom, or otherwise. Any unauthorized use of any Confidential
      Information or the Service for any purpose is prohibited.


      Accessing the Service
      We reserve the right to withdraw or amend the Service, and any service or material we provide on the Service, in our sole discretion
      without notice. We will not be liable if for any reason all or any part of the Service is unavailable at any time or for any period. From
      time to time, we may restrict access to some parts of the Service, or the entire Service, to you.

      You are responsible for:


            Making all arrangements necessary for you to have access to the Service.

            Ensuring that all persons who access the Service through your internet connection are aware of these Terms and comply with
            them.

            Ensuring that using our Services on mobile devices does not distract you or prevent you from obeying traffic or safety laws.

      To access the Service or some of the resources it offers, you may be asked to provide certain registration details or other information. It
      is a condition of your use of the Service that all the information you provide on the Service is correct, current and complete. You agree
      that all information you provide to register with this Service or otherwise, including but not limited to through the use of any interactive
      features on the Service, is governed by our Privacy , and you consent to all actions we take with respect to your information consistent
      with our Privacy Policy.

      If you choose, or are provided with, a user name, password or any other piece of information as part of our security procedures, you
      must treat such information as confidential, and you must not disclose it to any other person or entity. You also acknowledge that your
      account is personal to you and agree not to provide any other person with access to this Service or portions of it using your user name,
      password or other security information. You agree to notify us immediately of any unauthorized access to or use of your user name or
      password or any other breach of security. You also agree to ensure that you exit from your account at the end of each session. You
      should use particular caution when accessing your account from a public or shared computer so that others are not able to view or
      record your password or other personal information. Similarly, you are responsible for protecting your confirmation codes, e-ticket
      numbers, and other record locators from unauthorized users.


      Southwest may immediately suspend or terminate the availability of the Service and Company Information, in whole or in part, to any
      individual, group, or everyone, for any reason, in Southwest’ sole discretion, and without advance notice or liability. Upon suspension or
      termination of your access to the Service, or upon notice from Southwest, all rights granted to you under these Terms or any Additional
      Terms will cease immediately, and you agree that you will immediately discontinue use of the Service. The provisions of these Terms
      and any applicable Additional Terms, which by their nature should survive your suspension or termination, will survive.


      Southwest, and its service providers are not liable for information that is inaccurate due to technical defects in software used on the
      Sites or service providers websites, whether induced by their respective systems or by software provided by third parties.


      Restrictions and Prohibited Activities




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                                        12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                      Page2241
                                                                                                                              Page 67 of 76 PageID   2 of 5



      You agree that you will not:

      (i) copy, display, distribute, download, license, modify, publish, re-post, reproduce, reuse, sell, transmit, or use the Service or
      Company Information to create a derivative work
      (ii) use the Service or Company Information for any commercial purpose, with the exception of authorized Southwest travel
      agents/agencies;
      (iii) use the Service or Company Information for any political purpose;
      (iv) engage in any activity in connection with the Service or Company Information that is libelous, slanderous, defamatory, fraudulent,
      unlawful, false or misleading, harmful, tortious, vulgar, invasive of another’s privacy, sexually explicit, offensive, obscene, profane,
      violent, threatening, harassing, abusive, hateful, or otherwise inappropriate with respect to race, gender, sexuality, ethnicity, or other
      intrinsic characteristic;
      (v) harvest any information from the Service;
      (vi) copy, derive, edit, translate, decompile, reverse engineer, modify, use, or reproduced any code or source relating to the Service
      including without limitation, any service or product Southwest offers.;
      (vii) modify, re-render, frame, mirror, truncate, add to, inject, filter or change the order of the information contained on any page of
      the Service, including, without limitation, by any way of reproducing any web pages or Company Information on any other website
      without our express written permission;
      (viii) interfere with the proper operation of or any security measure used by the Service;
      (ix) infringe any intellectual property or other right of any third party;
      (x) use the Company Information in a manner that suggests an unauthorized association or is beyond the scope of the limited license
      granted to you;
      (xi) use a false email address or other identifying information, impersonate or misrepresent any person or entity, or your affiliation
      with any person or entity, or misrepresent, mislead, or omit as to the origin or source of any material
      (xii) use the Service or any Company Information to make any speculative, fraudulent, or false reservation or any reservation in
      anticipation of demand;
      (xiii) cause to appear any pop-up, pop-under, exit windows, expanding buttons, banners advertisement, or anything else which
      minimizes, covers, or otherwise inhibits the full display of the Service;
      (xiv) use any deep-link, page-scrape, robot, crawl, index, spider, click spam, macro programs, Internet agent, or other automatic
      device, program, algorithm or methodology which does the same things, to use, access, copy, acquire information, generate
      impressions or clicks, input information, store information, search, generate searches, or monitor any portion of the Service or Company
      information;
      (xv) use the Service in any way which depletes web infrastructural resources, slows the transferring or loading of any web page, or
      interferes with the normal operation of the Sites;
      (xvi) upload or transmit to the Service any device, software, program, or file that may damage the operation of any computer or the
      Service, including without limitation, viruses or corrupt files;
      (xvii) disguise the origin of information transmitted to, from, or through the Service;
      (xviii) circumvent any measures implemented by Southwest aimed at preventing violations of the Terms. You may not violate the
      restrictions in any robot exclusion header; or
      (xix) otherwise violate these Terms or any applicable Additional Terms.

      You also agree you will not use the Service for or in connection with offering any third party product or service not authorized or
      approved by Southwest. For example, online check-in service providers may not use Southwest web pages to check-in customers online
      or attempt to obtain for them a boarding pass in any certain boarding group.

      When you use the Service or Company Information for an authorized purpose, you must include all proprietary notices without
      changing, hiding or deleting them.

      You may not engage in any conduct that is, or that Southwest deems to be, in violation of the Terms.


      Your Privacy
      The Service may allow you to submit content to us via the Service, or by means other than the Service (such as via our social media
      pages), including, but not limited to hotel reviews, ratings, photos, video, music, questions, suggestions, ideas, postings, feedback,
      biographic information, your appearance, audio tapes, digital files, images, performances, and comments (“Submissions”). All
      Submissions must be posted by someone 13 years of age or older. Terms related to your Submissions are available in our User Content
      and Conduct Policy. You agree that your Submissions will comply with our User Content and Conduct Policy.


      License to Your Content
      You grant Southwest and its affiliates, subsidiaries, agents, licensees, successors, and assigns a nonexclusive, unrestricted,
      unconditional, unlimited, worldwide, royalty-free, assignable, fully paid-up, perpetual, transferable, irrevocable and fully sublicensable
      right to (a) use, host, store, copy, record, reproduce, edit, enhance, improve, modify, adapt, translate, create derivative works of the
      Submissions, in whole or in part, alone or in any manner and matter or in combination with any other material, in any format or media,
      whether now existing or hereafter devised, including, but not limited to, text, data, images, photographs, illustrations, animation and
      graphics, video, audio, and all formats of computer readable electronic, magnetic, digital, laser, or optical based media, and to
      advertise, market, and promote the Submissions, (b) publicly display, publicly perform, distribute (directly or indirectly), disclose,
      transmit, publish, or broadcast the Submissions throughout the world in any media, now known or hereafter devised, and with any
      technology or devices now known or hereafter developed; and (c) use the screen name, your name, voice, likeness, and biographic
      information, whether in original or modified form, that you submit in connection with a Submission. You also irrevocably consent to our
      use and association of your name in connection with your Submissions and derivatives thereof. You agree to waive any moral rights that
      you may have in any Submissions, even if it is altered or changed in a manner not agreeable to you. To the extent not waivable, you
      irrevocably agree not to exercise such rights in a manner that interferes with any exercise of the granted rights. You understand that
      you will not receive any fees, sums, consideration, or remuneration for any of the rights granted in this Section. Our receipt of your
      Submissions is not an admission of their novelty, priority, or originality, and it does not impair our right to contest existing or future
      intellectual property rights relating to your Submissions. If you submit feedback or suggestions about our Service, we may use your
      feedback or suggestions without obligation to you.

      You further grant Southwest the right to pursue at law any person or entity that violates your or Southwest's rights in the Submissions
      by a breach of these Terms. You acknowledge and agree that Submissions are not confidential.

      You are fully responsible for the content of your Submissions. We take no responsibility and assume no liability for any Submissions
      posted or submitted.


      Intellectual Property Rights
      Southwest respects the intellectual property of others, and expects those who use the Service to do the same. It is our policy, in
      appropriate circumstances and at our discretion, to disable and/or terminate the accounts of individuals who may infringe or repeatedly
      infringe the copyrights or other intellectual property rights of Southwest and/or others.

      Southwest's policies with respect to claims by third parties that the content of the Service, including the content of any Submissions,
      infringes the copyrights owned by said third parties can be found in our Copyright Complaint Policy.


      Contacting Southwest Airlines
      For information on how to contact Southwest Airlines visit our Contact Us page.


      Third-Party Content and websites; Advertisements
      The Service may contain or may interact with third party content that is not owned, controlled or operated by Southwest (collectively,
      “Third-Party Services”). We may also host our content on Third-Party Services. Southwest neither endorses nor controls such Third-
      Party Services, AND YOU ACKNOWLEDGE AND AGREE THAT WE ARE NOT RESPONSIBLE OR LIABLE FOR THE INFORMATION, CONTENT,
      PRODUCTS, OR SERVICES ON OR AVAILABLE FROM SUCH THIRD-PARTY SERVICES, OR FOR THE RESULTS TO BE OBTAINED FROM
      USING THEM. If you choose to access any such Third Party Services, you do so at your own risk. If you navigate away from the Service
      by clicking on an unaffiliated website link, you do so at your own risk and you should be aware that these Terms no longer govern. You
      should review the applicable terms and policies, including privacy and data gathering practices, of any website to which you navigate
      from the Service or relating to any applications you use or install from another website.




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                     12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                                      Page2242
                                                                                                                              Page 68 of 76 PageID   3 of 5



      Dealings with Third Parties
      Any interactions, transactions, and other dealings that you have with any third parties found on or through the Service are solely
      between you and the third party. YOU HEREBY AGREE TO INDEMNIFY SOUTHWEST AGAINST ALL CLAIMS, INJURY AND/OR DAMAGES
      INCLUDING ATTORNEYS’ FEES THAT ARISE OUT OF YOUR USE OF ANY THIRD-PARTY SERVICE, INCLUDING FROM ANY MATERIAL THAT
      YOU POST ON ANY FORUM OR SOCIAL NETWORKING WEBSITE IN CONNECTION WITH US AND/OR ANY OTHER CLAIM RELATED TO
      YOUR USE OF SOCIAL MEDIA.


      Wireless Features and Communications
      The Service may offer features that are available to you via your wireless Device including the ability to access the Service’s features,
      upload content to the Service, and receive messages from the Service (including email notifications) (collectively, “Wireless Features”).
      By using the Service, you agree that Southwest may change, alter, or modify the settings or configurations on your Device in order to
      allow for or optimize your use of the Service. You agree that as to the Wireless Features for which you are registered for, we may send
      communications via such features or apps to your wireless Device regarding us or other parties. Further, we may collect information
      related to your use of the Wireless Features. If you have registered via the Service for Wireless Features, then you agree to notify
      Southwest of any changes to your wireless contact information (including phone number) and update your accounts on the Service to
      reflect the changes. If the Service includes push notifications or other mobile communication capability, you hereby approve our
      delivery of electronic communications directly to your mobile Device. These notifications, including badge, alert or pop-up messages,
      may be delivered to your Device even when it is running in the background. You may have the ability, and it is your responsibility, to
      control the notifications you do, or do not, receive via your Device through your Device settings. Standard message, data and other
      fees may be charged by your carrier, and carriers may deduct charges from pre-paid amounts or data allowances, for which you are
      responsible. Your carrier may prohibit or restrict certain Wireless Features and certain Wireless Features may be incompatible with your
      carrier or wireless Device. Contact your carrier with questions regarding these issues.


      Location-Based Features
      If you have enabled GPS, geo-location or other location-based features on any Southwest mobile app(s) or feature(s), you acknowledge
      that your Device location will be tracked and may be shared with others consistent with the Privacy Policy. Some mobile app(s) or
      feature(s) allow for you to disable location-based features or manage preferences related to them. You can also uninstall any Southwest
      mobile app(s). The location-based services offered in connection with our mobile app(s) or feature(s) are for individual use only and
      should not be used or relied on as an emergency locator system, used while driving or operating vehicles, or used in connection with
      any hazardous environments requiring fail-safe performance, or any other situation in which the failure or inaccuracy of use of the
      location-based services could lead directly to death, personal injury, or severe physical or property damage. Location-based/geo-
      location services are used at your own risk and location data may not be accurate.


      Forum Selection
      These Terms and the relationship between you and Southwest shall be governed by the laws of the State of Texas without
      regard to any conflict of law provisions. You agree to the personal and exclusive jurisdiction of the courts located within
      Dallas, TX. You hereby consent to the exclusive jurisdiction and venue of the State and Federal courts in Dallas, Texas in
      all disputes. You agree and understand that you will not bring against the Southwest Parties any class action lawsuit
      related to your access to, dealings with, or use of the Service.


      Disclaimer of Representations and Warranties
      THE SERVICE IS PROVIDED TO YOU ON AN "AS IS," "AS AVAILABLE," AND "WITH ALL FAULTS" BASIS. NEITHER SOUTHWEST OR ITS
      AFFILIATES NOR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, MANAGERS, EMPLOYEES OR AGENTS (COLLECTIVELY, THE
      "SOUTHWEST PARTIES") MAKE ANY REPRESENTATIONS, WARRANTIES OR ENDORSEMENTS OF ANY KIND WHATSOEVER AS TO THE
      INFORMATION, CONTENT OR OTHER SERVICES, WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, OR ARISING FROM
      COURSE OF DEALING, COURSE OF PERFORMANCE OR USAGE OF TRADE, INCLUDING THE IMPLIED WARRANTIES OF TITLE, NON-
      INFRINGEMENT, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, QUIET ENJOYMENT AND FREEDOM FROM COMPUTER
      VIRUS OR OTHER TECHNOLOGICALLY HARMFUL MATERIAL. BY ACCESSING OR USING THE SERVICES YOU REPRESENT AND WARRANT
      THAT YOUR ACTIVITIES ARE LAWFUL IN EVERY JURISDICTION WHERE YOU ACCESS OR USE THE SERVICE.

      SOUTHWEST HEREBY DISCLAIMS ALL WARRANTIES OF ANY KIND, WHETHER EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE,
      INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT AND FITNESS FOR PARTICULAR
      PURPOSE.

      THE FOREGOING DOES NOT AFFECT ANY WARRANTIES WHICH CANNOT BE EXCLUDED OR LIMITED UNDER APPLICABLE LAW.


      Limitations of Our Liability
      TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO EVENT SHALL THE SOUTHWEST PARTIES BE LIABLE TO YOU FOR ANY LOSS,
      DAMAGE OR INJURY OF ANY KIND INCLUDING ANY DIRECT, INDIRECT, SPECIAL, INCIDENTAL, EXEMPLARY, CONSEQUENTIAL OR
      PUNITIVE LOSSES OR DAMAGES, OR DAMAGES FOR SYSTEM FAILURE OR MALFUNCTION OR LOSS OF PROFITS, DATA, USE, BUSINESS
      OR GOOD-WILL, ARISING OUT OF OR IN CONNECTION WITH (A) THE SERVICE, (B) THESE TERMS, (C) YOUR USE OF, OR INABILITY TO
      ACCESS OR USE, THE SERVICE OR ANY CONTENT AVAILABLE ON OR THROUGH THE SERVICE, OR (D) A THIRD PARTY’S
      UNAUTHORIZED ACCESS TO YOUR INFORMATION, EVEN IF SUCH DAMAGES WERE FORESEEABLE OR SOUTHWEST HAS BEEN ADVISED
      OF OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL THE SOUTHWEST PARTIES’ TOTAL
      LIABILITY TO YOU FOR ALL DAMAGES, LOSSES OR CAUSES OF ACTION ARISING OUT OF OR IN CONNECTION WITH THESE TERMS OR
      YOUR USE OF THE SERVICES EXCEED THE GREATER OF (A) THE AMOUNTS, IF ANY, PAID BY YOU TO SOUTHWEST FOR THE SERVICE
      IN THE TWELVE (12) MONTH PERIOD PRECEDING THE EVENT GIVING RISE TO YOUR CLAIM OR (B) FIFTY UNITED STATES DOLLARS
      ($50.00). THE LIMITATIONS SET FORTH IN THIS SECTION SHALL APPLY REGARDLESS OF THE FORM OF ACTION, WHETHER THE
      ASSERTED LIABILITY OR DAMAGES ARE BASED ON CONTRACT, INDEMNIFICATION, TORT, STRICT LIABILITY, STATUTE OR ANY OTHER
      LEGAL OR EQUITABLE THEORY.

      THE FOREGOING DOES NOT AFFECT ANY LIABILITY WHICH CANNOT BE EXCLUDED OR LIMITED UNDER APPLICABLE LAW.


      Waiver of Injunctive or Other Equitable Relief
      YOU AGREE THAT YOU WILL NOT BE PERMITTED TO OBTAIN AN INJUNCTION OR OTHER EQUITABLE RELIEF OF ANY KIND, SUCH AS
      ANY COURT OR OTHER ACTION THAT MAY INTERFERE WITH OR PREVENT THE DEVELOPMENT OR EXPLOITATION OF ANY SITE,
      WEBSITE, APPLICATION, CONTENT, SUBMISSIONS, PRODUCT, SERVICE, OR INTELLECTUAL PROPERTY OWNED, LICENSED, USED OR
      CONTROLLED BY SOUTHWEST OR A LICENSOR OF SOUTHWEST.


      Limited Time to Bring Your Claim
      You agree that regardless of any statute or law to the contrary, any claim or cause of action arising out of, related to or connected with
      the use of the Service must be filed within one (1) year after such claim or cause of action arose or be forever banned.


      Business uses of our Service
      IF YOU ARE USING THE SERVICE ON BEHALF OF A BUSINESS, THAT BUSINESS ACCEPTS THESE TERMS. THE BUSINESS WILL HOLD
      HARMLESS AND INDEMNIFY THE SOUTHWEST PARTIES FROM ANY CLAIM, SUIT OR ACTION ARISING FROM OR RELATED TO THE USE
      OF THE SERVICE OR VIOLATION OF THESE TERMS, INCLUDING ANY LIABILITY OR EXPENSE ARISING FROM CLAIMS, LOSSES,
      DAMAGES, SUITS, JUDGMENTS, LITIGATION COSTS AND ATTORNEYS’ FEES.


      Purchases & Forms of Payment
      Purchases through the Services may be made via the forms of payment on our Purchasing and Refunds page or any applicable
      Additional Terms.

      You agree that (i) any transactions carried out through the Sites will be deemed to take place in the State of Texas, United States of
      America, regardless of the jurisdiction where you may be located or reside, and (ii) any payment in connection with such transactions
      will only be accepted in US dollars. You further agree and acknowledge that any advertising, promotional or marketing information that




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                     12/11/2020
Southwest Airlines - Terms & Conditions
  Case 3:21-cv-00098-E        Document 101 Filed 09/22/21                                                                                       Page 2243
                                                                                                                               Page 69 of 76 PageID  4 of 5



      may be contained in any communications that you may receive as a result of your use of the Sites is only intended to have effect and
      will only be applicable in the United States of America.


      Additional Information
      For additional information and to learn more about Southwest Airlines, please visit our Customer Service Commitment or Contract of
      Carriage pages on southwest.com.


      Patents
      Some technologies, components, or progresses of the Service may be covered by Southwest Airlines Co. patents pending. In addition,
      some components or processes referenced in the Sites may be subject to one or more U.S. Patent Numbers 7,394,900; 7,707,056;
      7,734,493; 7,860,740; 7,848,944; 8,041,036; 8,050,936; 8,452,607; 8,504,402; 8,700,438; 8,788,303; D597,752; D615,779;
      D618,000; D618,473 along with all corresponding foreign counterparts.


      Consent or Approval
      No Southwest consent or approval may be deemed to have been granted by Southwest without being in writing and signed by an officer
      of Southwest.


      Indemnity
      You agree to defend, indemnify and hold harmless the Southwest Parties from and against any and all claims, liabilities,
      damages, losses, costs and expenses (including, reasonable attorneys’ fees and costs) arising out of or in connection with
      any of the following: (i) your breach or alleged breach of these Terms; (ii) your Submissions; (iii) your use of the Service;
      (iv) your violation of any laws, rules, regulations, codes, statutes, ordinances or orders of any governmental or quasi-
      governmental authorities; (v) your violation of the rights of any third party, including any intellectual property right,
      publicity, confidentiality, property or privacy right; or (vi) any misrepresentation made by you. Southwest reserves the
      right to assume, at your expense, the exclusive defense and control of any matter subject to indemnification by you. You
      agree to cooperate with Southwest’s defense of any claim. You will not in any event settle any claim without the prior
      written consent of Southwest.


      Severability; Interpretation; Assignment
      If any provision of these Terms, or any Additional Terms, is for any reason deemed invalid, unlawful, void, or unenforceable, then that
      provision will be deemed severable from these Terms or the Additional Terms, and the invalidity of the provision will not affect the
      validity or enforceability of the remainder of these Terms or the applicable Additional Terms. You hereby waive any applicable statutory
      and common law that may permit a contract to be construed against its drafter. The summaries of provisions and section headings are
      provided for convenience only and shall not limit the full Terms. Southwest may assign its rights and obligations under these Terms and
      any applicable Additional Terms, in whole or in part, to any party at any time without any notice. These Terms and any applicable
      Additional Terms may not be assigned by you, and you may not delegate your duties under them, without the prior written consent of
      an officer of Southwest.


      Investigations; Cooperation with Law Enforcement
      Southwest reserves the right to investigate and prosecute any suspected breaches of these Terms or the Service. Southwest may
      disclose any information as necessary to satisfy any law, regulation, legal process or governmental request.


      Complete Agreement; No Waiver
      These Terms, and any applicable Additional Terms, reflect our complete agreement regarding the Service and supersede any prior
      agreements, representations, warranties, assurances or discussion related to the Service. Except as expressly set forth in these Terms
      or any applicable Additional Terms, (i) no failure or delay by you or Southwest in exercising any of rights, powers, or remedies under
      will operate as a waiver of that or any other right, power, or remedy, and (ii) no waiver or modification of any term of these Terms or
      any applicable Additional Terms will be effective unless in writing and signed by the party against whom the waiver or modification is
      sought to be enforced.




       Need help?                                                 Subscribe                                                   Connect with us                
                                                                                                      ®
       Contact Us
       Customer Service       FAQ
                                                                  Click ‘N Save
                                                                  Save big on travel each week. Sign up
                                                                                                                              
                                                                                                                              Discussion Forum and Stories
                                                                                                                                                                              
                                                                                                                                                                            Mobile Apps




       About Southwest                            Flying Southwest                           Southwest Products                        Customer Service
       What's New                                 Why Fly Southwest?                         Southwest Fares                           FAQ

       Press Room                                Rapid Rewards®                             EarlyBird Check-in®                       Sitemap

       Investor Relations                        International Travel                       Business Select®                          Customer Commitments

       Southwest Citizenship                      Airport Information                        Upgraded Boarding                         Baggage Policies

       Southwest.fm                              737 Max Resource Page                      Southwest® gift card                      Special Assistance

       Southwest® The Magazine                   Popular Routes                             Hotels                                   Customers of Size

       Supplier Information                       Tarmac Delay Plan                          Southwest Vacations                       Traveling with Infants

       Careers                                   Contract of Carriage                       Southwest Airlines® Experiences          Traveling with Pets

                                                  Flight Schedules                           WiFi & Inflight Entertainment             Purchasing & Refunds

                                                                                             Southwest Business                        Lost and Found   

                                                                                             Groups                                    Inflight Beverage Receipts   

                                                                                             Charter Services

                                                                                             Southwest® The Store    

                                                                                             Rapid Rewards® Credit Card




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                                                          12/11/2020
Southwest Airlines - Terms & Document
 Case 3:21-cv-00098-E        Conditions 101 Filed 09/22/21                                                                              Page2244
                                                                                                                      Page 70 of 76 PageID   5 of 5




        Indicates external site which may or may not meet accessibility guidelines

       © 2020 Southwest Airlines Co. All Rights Reserved. Use of the Southwest websites and our Company Information
       constitutes acceptance of our Terms and Conditions. Privacy Policy Do Not Sell My Personal Information




https://www.southwest.com/html/about-southwest/terms-and-conditions/index.html                                                           12/11/2020
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 71 of 76 PageID 2245




      EXHIBIT D
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                        Page 72 of 76 PageID 2246

From:           Slavomír Mucha
To:             James Sheppard
Subject:        EXTERNAL - WN<>Kiwi.com issues/co-operation
Date:           Wednesday, September 11, 2019 11:00:51 AM



Caution: Sender is from outside SWA. Take caution before opening links/attachments or
replying with sensitive data. If suspicious, forward to 'suspicious@wnco.com'.

Dear James,
I've been just passed the Cease & Desist letter from your side.
I would like to rather discuss the options of a direct co-operation. We've been in discussion
with your people before, started the discussion where they were excited about the benefits we
bring. But then suddenly the discussions stop.
I believe the with our Virtual Interlining technology we are bringing additional passengers
thus we can both prosper from the direct partnership.
Can we have a call about this?

Brgds
Slavo
                                        Kiwi.com
                                        Slavomir Mucha / Senior Business Development
                                        Manager
                                        Mail: slavomir.mucha@kiwi.com
                                        Tel: +420 725 439 828
                                        Skype: slavomir.mucha
                                        Address: Palachovo náměstí 4, Brno, 625 00, CZ
Case 3:21-cv-00098-E Document 101 Filed 09/22/21   Page 73 of 76 PageID 2247




       EXHIBIT E
Case 3:21-cv-00098-E Document 101 Filed 09/22/21                              Page 74 of 76 PageID 2248

From:             Pedro Martin Gutierrez Kardum
To:               Dave Doty; David Harvey; Eric Hall; Phil Gouel; Rob Brown
Subject:          EXTERNAL - New Kiwi.com Account Manager for WN
Date:             Tuesday, July 14, 2020 8:24:02 AM
Attachments:      Monthly report (70).pdf



Caution: Sender is from outside SWA. Take caution before opening links/attachments or
replying with sensitive data. If suspicious, forward to 'suspicious@wnco.com'.

Dear all,

My name is Pedro Gutierrez and I'll be the responsible person from Kiwi.com to communicate
with WN from the commercial side since my colleague Slavo Mucha will be now focusing on
a different project in Kiwi.com.

I am attaching you the sales report for WN sales in Kiwi.com for the years 2019 and 2020.

As you can see, we indeed have a V-shaped curve for 2020, meaning that we can see our sales
level for WN already as pre-COVID, as a matter fact we sold even more seats in the last
month than in Jun19. I think this could be particularly interesting for you since I'd say every
airline needs now an extra hand on generating more PAX demand.

In case you'd like to explore any kind of further cooperation with us, I'll be around.  

Kind regards / Saludos,

       Kiwi.com
       Pedro Gutiérrez Kardum / Travel Content Acquisition Business Development Manager - Americas

       E-Mail: pedro.gutierrez@kiwi.com
       Tel: +420 724 388 673
       Skype: pedro.gutierrez@kiwi.com
       Address: Palachovo náměstí 4, Brno, 625 00, CZ
            Case 3:21-cv-00098-E Document 101 Filed 09/22/21                                                          Page 75 of 76 PageID 2249
 Monthly report                                                                                                                                                  07/14/2020




                                        MONTHLY REPORT

AIRLINE                    ACCOUNT MANAGER                    BOOKING CHANNEL NAME                  PARTNER                              MARKET

WN                         All                                All                                   All                                  All




                                                                     Revenue development

 Month    2019 (€)          2020 (€)         MoM        YoY
                                                                        1.2M
 Jan             804,827          906,044    -16.23 %   12.58 %
 Feb             680,171          842,007     -7.07 %   23.79 %
 Mar        1,190,258             290,596    -65.49 %   -75.59 %
                                                                        900k
 Apr             928,964          142,024    -51.13 %   -84.71 %
 May        1,058,779             413,752    191.32 %   -60.92 %
 Jun             875,111          822,255     98.73 %    -6.04 %
                                                                        600k
 Jul             658,733
 Aug             816,764
 Sep             750,182
                                                                        300k
 Oct             793,996
 Nov             903,960
 Dec        1,081,598
                                                                              0
 Sum       10,543,342            3,416,679                                         Jan        Feb         Mar   Apr    May   Jun   Jul         Aug   Sep   Oct   Nov   Dec
                                                                                                                               Month

                                                                                   2019 (€)          2020 (€)




                                                                     Seat sales development

 Month    2019              2020             MoM        YoY
 Jan               8,785            9,963     -9.98 %    13.41 %
                                                                        12k
 Feb               7,205            8,825    -11.42 %    22.48 %
 Mar              12,870            3,817    -56.75 %   -70.34 %
 Apr               9,214            1,823    -52.24 %   -80.21 %
 May              10,064            5,421    197.37 %   -46.13 %
                                                                         8k
 Jun               8,035            8,365     54.31 %     4.11 %
 Jul               6,874
 Aug               9,214
 Sep               7,941                                                 4k
 Oct               8,171
 Nov               9,641
 Dec              11,068
 Sum             109,082           38,214                                 0
                                                                                  Jan     Feb         Mar       Apr   May    Jun   Jul         Aug   Sep   Oct   Nov   Dec
                                                                                                                               Month


                                                                                  2019        2020




                                                                                                                                                                   Page 1/2
              Case 3:21-cv-00098-E Document 101 Filed 09/22/21                                                                Page 76 of 76 PageID 2250
                      MONTHLY REPORT



                   TOP 10 segments by revenue                                                                                      TOP 10 segments by seats

                   YTD                                                Last Month                                             YTD                               Last Month

Segment        Revenue (€)      Seats          Segment                   Revenue (€)        Seats          Segment       Revenue (€) Seats         Segment      Revenue (€) Seats
LAX - LAS              26,442            460   ATL - LAX                        11,598              59     LAX - LAS         26,442          460   LGA - ATL        10,686        117
LAS - LAX              26,321            411   LGA - ATL                        10,686           117       LAS - LAX         26,321          411   ATL - LGA         7,816          98
LAX - DEN              22,552            288   ATL - LGA                           7,816            98     HNL - OGG         14,779          357   LAX - LAS         5,393          81
LGA - ATL              22,516            276   DEN - LAX                           7,781            72     OGG - HNL         12,012          295   DEN - LAX         7,781          72
ATL - LAX              22,071            152   LAX - DEN                           7,420            67     LAX - DEN         22,552          288   LAS - LAX         4,904          71
LAS - SFO              21,464            260   DEN - LGA                           6,561            53     ATL - LGA         21,191          281   LAX - DEN         7,420          67
ATL - LGA              21,191            281   LAX - ATL                           6,324            43     LGA - ATL         22,516          276   LGA - MDW         5,784          67
LGA - DEN              17,959            163   LGA - DEN                           6,176            58     LAS - SFO         21,464          260   ATL - LAX        11,598          59
SFO - LAS              17,869            242   MCO - SJU                           5,975            40     HNL - LIH         10,220          249   LGA - DEN         6,176          58
DEN - LAX              17,265            203   LGA - MDW                           5,784            67     HNL - KOA         10,343          245   CLT - BWI         3,757          57




                                                                       TOP 10 passengers nationalities


                   YTD                                                                               YTD                                                       Last Month

  Nationality Revenue (€)        Seats                                                                                                              Nationality Revenue (€)     Seats
                                                               3.0M
  US                2,541,447       28,118                               2.7M                                                                       US               736,557      7,492
  CN                   77,135            792                                                                                                        RU                  7,121        65
  MX                   59,899            690                                                                                                        PR                  6,558        58
                                                               2.0M
                                                 Revenue (€)




  GB                   54,973            584                                                                                                        MX                  6,328        69
  FR                   50,459            568                                                                                                        CN                  5,884        60
  IN                   41,335            485                                                                                                        QA                  4,357        50
  RU                   40,474            413                   1.0M                                                                                 IN                  4,202        41
  PR                   38,870            401                                                                                                        GB                  2,203        21
  DE                   34,505            470                                                                                                        HT                  2,119        23
  CA                   33,086            525                                    79k        63k   56k     51k    42k    42k   41k      35k   33k     UA                  2,108        17
                                                                 0
                                                                         US     CN         MX    GB        FR   IN     RU    PR       DE    CA
                                                                                                         Nationality



The contents of this document (including any attachments) is a confidential information (the “Information”) which is and shall remain a property of the company Kiwi.com s.r.o.
with registered seat at Palachovo náměstí 797/4, Brno, Czech Republic, Company ID No.: 29352886 (the „Company“) and is provided for the exclusive use of the subjects to
whom it is addressed.
If you are not the intended recipient of this document, any disclosure, copying, distribution or use of its contents is strictly prohibited, and you should delete it (including any
attachments) from your system or destroy it.

While the information contained herein is believed to be accurate, the Company does not give any representation or warranty, express or implied as to the accuracy, or
completeness of this Information and no responsibility or liability whatsoever is accepted for the accuracy or sufficiency thereof or for any errors, omissions or misstatements
negligent or otherwise relating there to.

Company nor any of their respective directors, partners, employees or advisers nor any other person, shall be liable for any direct, indirect or consequential loss or damage
suffered by any person as a result of relying on any statement in or omission from this Information and any such liability is expressly disclaimed.

Each recipient agrees that neither it nor its agents, representatives, directors or employees will copy, reproduce or distribute to others this Information, in whole or in part, at
any time without the prior written consent of the Company and that it will keep confidential all information contained herein that is not already in the public domain.




                                                                                                                                                                              Page 2/2
